Exhibit 10.1

ASSET PURCHASE AGREEMENT
BY AND BETWEEN
MAXWELL TECHNOLOGIES, INC.




AND




DATA DEVICE CORPORATION














APRIL 12, 2016




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
PAGE


ARTICLE 1. Definitions
1


 
 
 
 
 
Section 1.01
Definitions
1


 
Section 1.02
Definitional and Interpretative Provisions
14


 
 
 
 
ARTICLE 2. Description of the Transactions
15


 
 
 
 
 
Section 2.01
Purchase and Sale of Purchased Assets
15


 
Section 2.02
Closing
15


 
Section 2.03
Purchaser Deliveries at the Closing
15


 
Section 2.04
Seller Deliveries at the Closing
16


 
Section 2.05
Novation and Assignment
17


 
Section 2.06
Allocation of Purchase Price
17


 
Section 2.07
Closing Working Capital Adjustment
18


 
Section 2.08
Risk of Loss
19


 
Section 2.09
Withholding
19


 
 
 
 
ARTICLE 3. Representations and Warranties of Seller
20


 
 
 
 
 
Section 3.01
Corporate Existence and Authorization
20


 
Section 3.02
Governmental Authorization
20


 
Section 3.03
Non-contravention
20


 
Section 3.04
Financial Statements
20


 
Section 3.05
Absence of Certain Changes
21


 
Section 3.06
No Undisclosed Liabilities
23


 
Section 3.07
Business Contracts
23


 
Section 3.08
Compliance with Applicable Laws; Licenses and Permits
25


 
Section 3.09
Litigation
27


 
Section 3.10
Real Property
27


 
Section 3.11
Purchased Assets
27


 
Section 3.12
Intellectual Property
28


 
Section 3.13
Significant Customers and Suppliers
31


 
Section 3.14
Tax Matters
31


 
Section 3.15
Employees and Employee Benefit Plans
32


 
Section 3.16
Environmental Matters
34


 
Section 3.17
Government Contracts and Government Contract Bids
35


 
Section 3.18
Product Liability; Product Warranties
36


 
Section 3.19
Finders’ Fees
36


 
 
 
 
ARTICLE 4. Representations and Warranties of Purchaser
37


 
 
 
 
 
Section 4.01
Corporate Existence and Authorization
37


 
Section 4.02
Governmental Authorization
37


 
Section 4.03
Non-contravention
37




i



--------------------------------------------------------------------------------



 
Section 4.04
Financial Capability
37


 
Section 4.05
Finders’ Fees
37


 
 
 
 
ARTICLE 5. Covenants of Seller
37


 
 
 
 
 
Section 5.01
Conduct of the Business
37


 
Section 5.02
No Solicitation; Other Offers
38


 
Section 5.03
Access to Information
39


 
Section 5.04
Notices of Certain Events
39


 
Section 5.05
Insurance
40


 
 
 
 
ARTICLE 6. Additional Covenants of the Parties
40


 
 
 
 
 
Section 6.01
Commercially Reasonable Efforts
40


 
Section 6.02
Confidentiality; Public Announcements
40


 
Section 6.03
Access to Records and Personnel
41


 
Section 6.04
Employee Matters
42


 
Section 6.05
Non-Compete; Non-Solicit
44


 
Section 6.06
Certain Tax Matters
45


 
Section 6.07
Wrong Pockets
46


 
Section 6.08
Shared Contracts
46


 
Section 6.09
Collection of Accounts Receivable
46


 
Section 6.10
State Department Notification
46


 
Section 6.11
Updated Financial Statements
47


 
 
 
 
ARTICLE 7. Conditions to Closing
47


 
 
 
 
 
Section 7.01
Conditions to the Obligations of Each Party
47


 
Section 7.02
Conditions to the Obligations of Purchaser
47


 
Section 7.03
Conditions to the Obligations of Seller
48


 
 
 
 
ARTICLE 8. Termination
48


 
 
 
 
 
Section 8.01
Termination
48


 
Section 8.02
Effect of Termination
49


 
 
 
 
ARTICLE 9. Indemnification
49


 
 
 
 
 
Section 9.01
Survival of Representations, Etc.
49


 
Section 9.02
Indemnification Obligations of Seller
50


 
Section 9.03
Indemnification Obligations of Purchaser
51


 
Section 9.04
Limitations
51


 
Section 9.05
Claims and Procedures
52


 
Section 9.06
Defense of Third-Party Claims
53


 
Section 9.07
Exercise of Remedies by Indemnified Parties Other Than Purchaser or Seller
55


 
 
 
 


ii



--------------------------------------------------------------------------------



ARTICLE 10. Miscellaneous
55


 
 
 
 
 
Section 10.01
Notices
55


 
Section 10.02
Remedies Cumulative; Specific Performance
56


 
Section 10.03
Entire Agreement; Severability; Amendments and Waivers
56


 
Section 10.04
Expenses
56


 
Section 10.05
Binding Effect; Benefit; Assignment
57


 
Section 10.06
Governing Law
57


 
Section 10.07
Jurisdiction
57


 
Section 10.08
Waiver of Jury Trial
57


 
Section 10.09
Counterparts; Effectiveness
57


 
Section 10.10
Further Assurances; Further Cooperation
57


 
Section 10.11
Non-Recourse
58


 
Section 10.12
Time is of the Essence
58






iii



--------------------------------------------------------------------------------



Exhibits
Exhibit A     Form of Offer Letter
Exhibit B    Form of Assignment and Assumption Agreement
Exhibit C    Form of Bill of Sale
Exhibit D    Form of Patent Assignment
Exhibit E    Form of Trademark Assignment
Exhibit F    Form of Escrow Agreement
Exhibit G    Form of Assumption of Lease
Exhibit H    Form of Transition Services Agreement
Exhibit I    Form of License Agreement
Exhibit J    Form of Resale Certificate


Schedules


Schedule 1.01(a)    Key Employees
Schedule 1.01(b)    Business Contracts
Schedule 1.01(c)    Business Employees
Schedule 1.01(d)    Inventory
Schedule 1.01(e)    Tax Liens
Schedule 1.01(f)    Products
Schedule 1.01(g)    Tangible Personal Property
Schedule 1.01(h)    Third-Party Intellectual Property
Schedule 1.01(i)    Permits
Schedule 1.01(j)    Other Purchased Assets
Schedule 1.01(k)    Seller-Owned Intellectual Property
Schedule 2.07(a)    Specified Accounting Principles and Working Capital
Illustration
Schedule 6.04(d)    Pro Rata Bonuses
Schedule 7.02(c)    Required Consents
Schedule 7.02(h)    Export Licenses
Schedule 7.02(i)    Technical Assistance Agreements


Disclosure Schedule





iv



--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 12, 2016, is
entered into by and between Maxwell Technologies, Inc., a Delaware corporation
(“Seller”), and Data Device Corporation, a Delaware corporation (“Purchaser”).
Capitalized terms have the respective meanings ascribed to them in Article 1.
RECITALS
WHEREAS, Seller is engaged in, among other things, the Business (as defined
herein).
WHEREAS, Seller desires to sell, assign, transfer, convey and deliver, and
Purchaser desires to purchase, acquire, accept and assume, the Purchased Assets
(as defined herein) and Assumed Liabilities (as defined herein) upon the terms
and subject to the conditions specified in this Agreement.
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
and as a condition and inducement to Purchaser’s willingness to enter into this
Agreement, each of the individuals identified on Schedule 1.01(a) (the “Key
Employees”) is entering into an offer of employment letter with Purchaser in the
form attached hereto as Exhibit A (an ”Offer Letter”).
AGREEMENT
NOW, THEREFORE, intending to be legally bound, the parties to this Agreement
hereby agree as follows:
ARTICLE 1.

DEFINITIONS
Section 1.01    Definitions.
(a)    As used in this Agreement, the following terms have the following
meanings:
“Accounts Payable” means trade accounts payable incurred in the ordinary course
of business.
“Acquisition Proposal” means an indication of interest, offer or proposal to
acquire Seller’s right, title and interest in and to any material portion of the
Purchased Assets or the Business in a single transaction or series of related
transactions (other than the Transactions).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
specified person, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities or by contract or otherwise, and the terms
“controlling” and “controlled by” have correlative meanings to the foregoing.
“Anti-Corruption Law” means the FCPA and any other Applicable Law dealing with
bribery, corruption, kickbacks, or similar matters.
“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other law, constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment,

1



--------------------------------------------------------------------------------



decree, ruling or other similar requirement enacted, adopted, promulgated or
applied by a Governmental Authority that is binding upon or applicable to such
Person.
“Assumed Liabilities” means only the following Liabilities of Seller and its
Subsidiaries which pertain to or arise out of the Business or the Purchased
Assets, and no other Liabilities:
(i)    all Liabilities under the Business Contracts, but only to the extent such
obligations (A) do not arise from any breach by Seller or any of its
Subsidiaries of any provision of any of such Contracts on or prior to the
Closing Date, (B) do not arise from or relate to any event, circumstance or
condition occurring or existing on or prior to the Closing Date that, with
notice or lapse of time, would constitute or result in a breach of any of such
Contracts, and (C) with respect to Liabilities arising or relating to
circumstances in existence as of or prior to the Closing Date, (1) are
ascertainable (in nature and amount) solely by reference to the express terms of
such Business Contracts and any then-existing extrinsic facts that are necessary
to interpret such express terms and (2) are not Excluded Liabilities;
(ii)    all Liabilities consisting of or relating to the performance of
warranty, upgrade and support obligations of Seller under the Business Contracts
relating to any Products sold by Seller or its Affiliates or agents prior to the
Closing;
(iii)    all Accounts Payable to the extent pertaining to or arising from the
Business; and
(iv)    Property Taxes to the extent specifically allocated to Purchaser
pursuant to Section 6.06(b).
“Business” means the business of the design, development, research, manufacture,
supply, marketing, sale, distribution, support and maintenance of the Products.
“Business Contract” means the Contracts set forth on Schedule 1.01(b) and any
other Contract of Seller or any of its Subsidiaries that specifically pertains
to or is exclusively used in the conduct of the Business as presently conducted
by Seller.
“Business Data” means all business information and all personally-identifying
information and data that is accessed, collected, used, processed, stored,
shared, distributed, transferred, disclosed, destroyed, or disposed of by the IT
Systems, in each case which pertains to, is collected specifically in connection
with, or is used in the conduct of the Business.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
“Business Employees” means each employee of Seller or any of its Affiliates set
forth on Schedule 1.01(c).
“Closing Date Payment” means (i) the Purchase Price; plus (ii) the amount by
which the Estimated Closing Working Capital is greater than the Working Capital
Target (if at all); minus (iii) the amount by which the Estimated Closing
Working Capital is less than the Working Capital Target (if at all); and minus
(iv) the Escrow Fund.
“Closing Working Capital” means Working Capital as of the close of business on
the day immediately preceding the Closing Date.

2



--------------------------------------------------------------------------------



“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, Part 6
of Subtitle B of Title I of ERISA, Section 4980B of the Code and any similar
state law.
“Code” means the Internal Revenue Code of 1986.
“Comparable Employment” means a position with Purchaser or its Affiliates which
(i) does not require the applicable Business Employee to relocate such Business
Employee’s principal work location beyond 25 miles from such employee’s
principal work location immediately prior to the Transfer Date and (ii) provides
the applicable Business Employee with (a) a base salary (or wage rate, if
applicable) and bonus opportunity that are no lower than the base salary (or
wage rate, if applicable) and bonus opportunity provided to such Business
Employee as of immediately prior to the Closing Date, and (b) health and welfare
benefits that are no less favorable, in the aggregate, than those provided to
similarly-situated employees of Purchaser and are materially consistent with the
benefits disclosed to the Seller prior to the date hereof and/or described to
the applicable Business Employee in connection with the hiring of such Business
Employee by Purchaser.
“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Permit).
“Contract” means any contract, agreement, indenture, note, bond, loan, license,
instrument, lease, commitment, plan or other arrangement, whether oral or
written, purporting to be legally binding.
“Current Assets” means the current assets of the Business, but excluding (i) the
Excluded Assets and (ii) current or deferred Tax assets.
“Current Liabilities” means the current liabilities of Business, but excluding
(i) the Excluded Liabilities and (ii) current or deferred income Tax
liabilities. For the avoidance of doubt, long term deferred or unearned revenue
to the extent consisting of customer deposits shall constitute Current
Liabilities, including, for the avoidance of doubt, any customer deposits of
Exelis Inc.
“Customer Contract” means any Contract between Seller or any of its
Subsidiaries, on the one hand, and a customer of Seller or any of its
Subsidiaries, on the other hand, for the purchase, sale, distribution,
marketing, servicing, or support of the Products.
“Data Security Requirements” means all of the following to the extent relating
to the treatment of data (including any access, collection, use, disclosure,
storage or processing thereof) or otherwise relating to privacy, security, or
security breach notification requirements and applicable to the conduct of the
Business, or to any of the IT Systems or any Business Data: (i) all Applicable
Laws; (ii) industry standards applicable to the industry in which the Business
operates; and (iii) Contracts into which Seller has entered or is otherwise
bound.
“Damages” include any loss, damage, injury, liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, costs or expenses (including
costs of investigation and any fees, charges, costs and expenses (including
reasonable attorneys’ fees) associated with any Proceeding commenced by any
Indemnified Party for the purpose of enforcing any of its rights under Article
9) that, (a) with respect to a Third-Party Claim, are actually paid by or on
behalf of an Indemnified Party, and (b) excluding any punitive Damages with
respect to a claim that is not a Third-Party Claim.
“Disclosure Schedule” means the disclosure schedule dated the date of this
Agreement regarding this Agreement that has been provided by Seller to
Purchaser.

3



--------------------------------------------------------------------------------



“Environmental Law” means any Applicable Law or any agreement with any
Governmental Authority or other Person, relating to human health and safety,
pollution or protection of the environment or to Hazardous Substances, including
the conditions or requirements of any Environmental Permits issued pursuant
thereto.
“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the Business as currently conducted.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” of any Person means any other Person (whether or not
incorporated) which, together with such Person, would at any relevant time be
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code.
“Escrow Agent” means SunTrust Bank.
“Escrow Fund” means $1,500,000.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Assets” means all Assets of Seller and its Affiliates other than the
Purchased Assets. For the avoidance of doubt, the Excluded Assets shall include:
(i)    all unrestricted cash and cash equivalents and all rights to any bank
accounts of Seller;
(ii)    (A) the books, records, files and minutes of meetings of the board of
directors, committees or stockholders, incorporation, stock transfer and Tax
documents and all similar or related corporate records of Seller (other than
were specifically prepared for the use of the Business or the Purchased Assets),
(B) any financial, accounting, personnel, medical or human resources records of
Seller, and (C) any other books, records (including software records), reports,
ledgers and files or other similar information of Seller (in any form or medium)
that cannot be transferred pursuant to Applicable Law (provided that Seller
shall notify Purchaser in the event the transfer thereof is so restricted and
shall provide Purchaser with reasonable accommodation with respect to
replicating, replacing or substituting any such records as may be necessary for
the operation of the Business);
(iii)    all assets of or related to any Employee Plan; and
(iv)    Seller’s rights under this Agreement and the Ancillary Agreements.
“Excluded Liabilities” means all Liabilities of Seller and its Affiliates other
than the Assumed Liabilities. For the avoidance of doubt, the Excluded
Liabilities shall include:
(i)    all Liabilities arising out of or related to any of the Excluded Assets;
(ii)    all Liabilities with respect to (i) any Business Employee who becomes a
Transferred Employee, to the extent incurred on or prior to the Closing Date and
(ii) any Business Employee who does not become a Transferred Employee for any
reason, whether incurred on, prior to or following the Closing Date;

4



--------------------------------------------------------------------------------



(iii)    all Liabilities arising out of, related to or in connection with the
termination of employment or service of any Business Employee, that are incurred
on or prior to the Closing Date;
(iv)    all Liabilities arising out of, related to or in connection with any
Employee Plan and any other benefit or compensation plan, program, agreement,
Contract, policy or arrangement at any time maintained, sponsored or contributed
or required to be contributed to by Seller or any Affiliate of Seller or with
respect to which Seller or any Affiliate of Seller has any current or contingent
Liability;
(v)    all Liabilities arising out of any units of Products sold or distributed
prior to the Closing, including, for such units of Products, any Liability for
(A) infringement or misappropriation of Intellectual Property Rights of any
Person, (B) Product Liabilities and (C) product recalls or similar actions;
provided, however, for purposes of clarity, except to the extent constituting a
Product Liability under this Agreement, the performance of warranty, upgrade and
support obligations of Seller under the Business Contracts relating to any units
of Products sold by Seller or its Affiliates or agents prior to the Closing
constitute Assumed Liabilities and are not Excluded Liabilities;
(vi)    any Liabilities resulting from, arising out of or related to any
Proceeding commenced or brought prior to the Closing or commenced or brought
after the Closing to the extent relating to the conduct of Seller or any of its
Affiliates or the operation of the Business prior to the Closing;
(vii)    all Liabilities for or in respect of Transaction Expenses;
(viii)    all Liabilities for or in respect of Indebtedness of Seller or any of
its Affiliates;
(ix)    all Liabilities of Seller and its Affiliates, or otherwise imposed on
the Purchased Assets or the Business, in respect of any Tax (other than Property
Taxes allocated to Purchaser pursuant to Section 6.06(b)), including without
limitation (A) all Liabilities of Seller for the Taxes of any other Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by Contract or otherwise (B) any
Transfer Taxes and (C) Property Taxes to the extent specifically allocated to
Seller pursuant to Section 6.06(b); and
(x)    all Liabilities arising out of, related to or in connection with the use,
generation or disposal of any Hazardous Substances prior to Closing.
“Export and Sanctions Laws” means United States and other national export
control and sanctions laws and regulations, including: the Export Administration
Regulations; the International Traffic in Arms Regulations; the various economic
sanctions laws administered by OFAC; and any other Applicable Law in the
jurisdictions where the Business operates.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.
“GAAP” means generally accepted accounting principles in the United States.
“Government Contract” means any Business Contract which is a prime contract,
subcontract, facility contract, teaming agreement, non-disclosure agreement,
basic ordering agreement, pricing agreement, letter contract, purchase order,
task order, delivery order or other similar written arrangement of any kind, as
modified by binding modifications or change orders, entered into by Seller or an
Affiliate with (i) any Governmental Authority, (ii) any prime contractor of any
Governmental Authority or (iii) any subcontractor at any tier with respect to
any contract of a type described in (i) or (ii) above.

5



--------------------------------------------------------------------------------



“Government Contract Bid” means a bid, offer, or proposal issued by a contractor
that, if accepted or awarded, would result in a Government Contract.
“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(ii) federal, state, local, municipal, foreign or other government or
(iii) governmental or quasi‑governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Person and any court, arbitral body, or
other tribunal).
“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated or for which Liability may be imposed
under any Environmental Law.
“Indebtedness” means with respect to any Person, all Liabilities (including the
outstanding principal amount or any accrued interest or prepayment premiums or
penalties or fees, costs and expenses and other payment obligations related
thereto) arising under or consisting of (i) all Liabilities of such Person for
borrowed money or obligations issued or incurred in substitution or exchange for
obligations for borrowed money, whether current or funded, or secured or
unsecured, (ii) all Liabilities of such Person evidenced by notes, bonds,
debentures, mortgages or other instruments, (iii) all Liabilities under any
hedging or swap obligation or other similar arrangement, (iv) all reimbursement
Liabilities under letter of credit or similar facilities, (v) all Liabilities
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (vi) all Liabilities of
such Person secured by a purchase money mortgage or other Lien (other than
Permitted Liens) to secure all or part of the purchase price of the property
subject to such Lien, (vii) all Liabilities for the deferred purchase price of
property or services, including earn-outs, contingent consideration, and seller
notes, (viii) all Liabilities under leases which have been or must be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee, (ix) all Liabilities of such Person in respect of
performance bonds or banker’s acceptances, (x) all guarantees, including
guarantees of any items set forth in clauses (i) through (ix), and (xi) all
outstanding prepayment premiums, if any, and fees, costs and expenses related to
any of the items set forth in clauses (i) through (x).
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as applicable.
“Intellectual Property Rights” means all past, present, and future rights of the
following types, whether registered or unregistered, which may exist or be
created under the laws of any jurisdiction: (i) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, and moral
rights; (ii) trademark, trade name, service mark and service name rights and
rights in, logos, business names, slogans, hash tags, social media pages, and
800 numbers and similar means of identification and similar rights, and the
goodwill associated with the foregoing; (iii) trade secrets and other rights in
know-how and confidential or proprietary information (including any business
plans, designs, technical data, invention disclosures, customer data, financial
information, pricing and cost information, bills of material, or other similar
information); (iv) United States and foreign patents and patent applications and
registered design and registered design applications and disclosures relating
thereto (and any patents that issue as a result of those patent applications),
and any renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisions and substitutions relating to any of such
patents and patent applications; (v)

6



--------------------------------------------------------------------------------



mask work rights; (vi) rights in databases and data collections (including
knowledge databases, customer lists and customer databases); (vii) URL and
domain name registrations; (viii) inventions and improvements thereto; (i) any
other proprietary rights now known or hereafter recognized in any jurisdiction
worldwide; and (ix) all past, present and future claims and causes of action
arising out of or related to infringement or misappropriation of any of the
foregoing.
“Inventory” means all inventories pertaining to or used or held for use
exclusively in the Business, including raw materials, work-in-process, finished
goods, supplies, packaging materials, spare parts and similar items, whether
stored at the Business Leased Property, a third-party location or otherwise,
including the inventory set forth on Schedule 1.01(d).
“IT System” means the communications networks, data centers, software, computer
hardware (whether general or special purpose), networks, interfaces, platforms,
servers, and computer systems, including any outsourced systems and processes to
the extent owned or used by Seller and its Affiliates in the operation of the
Business.
“Knowledge” means the actual knowledge of each of Franz J. Fink, David Lyle,
Larry L. Longden, Gale Williamson, Dave Pham, Robert Hillman, Chris Stewart and,
solely for purposes of Sections 3.07(b), 3.13 and 3.18, Dean Hulett, and the
knowledge that each of such individuals should have obtained after reasonable
inquiry in the course of the performance of their respective duties on behalf of
Seller (which duties shall not be deemed to include any patent or trademark
search or any special investigation with respect to patents or trademarks).
“Landlord” means 9244 Balboa Blvd, LLC, a California limited liability company
(as successor-in-interest to Balboa Boulevard Building, G.P.).
“Lease” means the Office Building Lease, dated as of March 28, 2000, by and
between Landlord and Seller, as amended by Amendment No. 1 to Office Building
Lease, dated as of February 5, 2007, Amendment No. 2 to Office Building Lease,
dated as of June 30, 2009, and Amendment No. 3 to Office Building Lease, dated
as of October 5, 2013.
“Liabilities” means any and all liabilities, obligations, guarantees (including
lease guarantees), commitments, damages, losses, penalties, taxes. debts,
claims, demands, judgments or settlements of any nature or kind, whether known
or unknown, fixed, accrued, absolute or contingent, direct or indirect, primary
or secondary, liquidated or unliquidated, matured or unmatured.
“Lien” means, with respect to any property or asset, any mortgage, lien,
license, pledge, charge, security interest, encumbrance or other adverse claim
of any kind in respect of such property or asset. For purposes of this
Agreement, a Person shall (i) be deemed to own subject to a Lien any property or
asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset, and (ii) not be deemed
to own subject to a Lien any property or asset merely because such property or
asset Infringes the Intellectual Property Rights of a third party.
“Material Adverse Effect” means any change, event, fact, circumstance,
development, condition, matter, occurrence or effect that, individually or in
the aggregate, (i) is, or would reasonably be expected to be, materially adverse
to the Business, the Purchased Assets or the Assumed Liabilities other than any
such event, circumstance, change in or effect resulting from or arising in
connection with: (a) any change in general economic or financial conditions; (b)
any change affecting the industries in which the Business is operated; (c) any
general shutdown of the United States federal government, (d) changes in GAAP or
other

7



--------------------------------------------------------------------------------



applicable accounting standards or applicable Law or the interpretations
thereof, in each case that are proposed, approved or enacted after the date
hereof; (e) any acts of God or other calamities, including the engagement by any
country in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence or threatened occurrence of any military or
terrorist attack, in each case occurring after the date of this Agreement; (f)
any actions which are specifically required by this Agreement or which are taken
specifically at the request of Purchaser; (g) the announcement, disclosure or
pendency of this Agreement and the transactions contemplated hereby, including
by reason of the identity of Purchaser or any communication by Purchaser
regarding the plans or intentions of Purchaser with respect to the conduct of
the Business following the Closing Date; and (h) any failure to meet internal
projections relating to the Business (it being understood that the underlying
causes of, or factors contributing to, the failure to meet such projections may
be taken into account in determining whether a Material Adverse Effect has
occurred); but only to the extent, in the case of clauses (a) through (e) above,
such change or effect does not disproportionately affect the Business, the
Purchased Assets or the Assumed Liabilities relative to other businesses in the
industry in which the Business is operating; or (ii) materially impairs or
delays the ability of Seller to consummate the Transactions. For the avoidance
of doubt, the terms “material,” “materially” and “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Material
Adverse Effect.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Permitted Liens” means (i) statutory liens for current Taxes not yet due and
payable or being contested in good faith through appropriate proceedings and set
forth on Schedule 1.01(e), (ii) mechanics’, carriers’, workers’, repairers’ and
other similar liens arising or incurred in the ordinary course of business
relating to obligations as to which there is no default on the part of Seller or
any of its Affiliates or the validity or amount of which is being contested in
good faith by appropriate proceedings, (iii) or pledges, deposits or other liens
securing the performance of bids, trade contracts, leases or statutory
obligations (including workers’ compensation, unemployment insurance or other
social security legislation) and for which proper reserves are made in the
Financial Statements in accordance with GAAP or which are fully bonded, (iv)
non-exclusive licenses of Technology or Intellectual Property Rights in the
ordinary course of business consistent with past practice.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on (and including) the
Closing Date.
“Premises” means the premises subject to the Lease.
“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority, including any arbitrator or arbitration panel.
“Products” means (i) the microelectronics products of Seller (a) listed on
Schedule 1.01(f) (which list includes products currently in development) or (b)
designed for use in space, aerospace or military

8



--------------------------------------------------------------------------------



applications, including any of the foregoing currently in development, and (ii)
any other microelectronic products from which the revenues reflected in the
Financial Statements have been generated.
“Product Liabilities” means any Liabilities (i) proximately caused by a failure
to warn or any defect or deficiency in design, engineering, assembly or
production, with respect to any Product, and which involve the destruction of
property, or personal injury or death, or (ii) resulting from the failure of a
Product to perform in accordance with specifications, but only to the extent any
Liability arising from a failure to perform in accordance with specifications
results in an obligation or amount that is materially inconsistent with the
historical ordinary course or practices of the Business.
“Property Taxes” means real property Taxes, personal property Taxes and similar
ad valorem Taxes.
“Publicly Available Software” means any Software that is subject to any
obligation or condition (including any obligation under any open source
license), that could require the disclosure, licensing, or distribution of any
Products, any source code for any portion of the Products or any Seller
Proprietary Software.
“Purchased Assets” means all of Seller’s and its Subsidiaries’ rights, title and
interest in:
(i)    all goodwill of the Business;
(ii)    all accounts receivable, notes receivable and other receivables of the
Business;
(iii)    all computers, machinery, equipment, tools and tooling, furniture,
fixtures, supplies, leasehold improvements, motor vehicles and other tangible
personal property, in each case whether owned or leased (A) listed on Schedule
1.01(g) or (B) exclusively used in the operation or conduct of the Business as
presently conducted by Seller, or exclusively held for such use;
(iv)    all Inventory, including Inventory held at any location controlled by
Seller and any Inventory previously paid for and in transit to Seller;
(v)    all rights under the Business Contracts;
(vi)    all Seller-Owned Intellectual Property, including the Products;
(vii)    all rights Seller has to Third-Party Intellectual Property (A) listed
on Schedule 1.01(h) or (B) exclusively used by Seller or its Affiliates in the
operation or conduct of the Business as presently conducted by Seller, or
exclusively held for such use;
(viii)    all Permits and pending applications for Permits set forth on Schedule
1.01(i) and any other Permit of Seller or any of its Affiliates that
specifically pertains to or is exclusively used in the conduct of the Business
(but, in each case, only to the extent transferable or assignable);
(ix)    all causes of action, claims, demands, rights and privileges against
third parties whether liquidated or unliquidated, fixed or contingent, choate or
inchoate that relate to events or breaches occurring on or prior to the Closing
Date which specifically pertain to the Business or the Purchased Assets, whether
known or unknown, including rights which Seller may have to any insurance
proceeds under insurance contracts or policies insuring the Purchased Assets);

9



--------------------------------------------------------------------------------



(x)    all books, records, documents, correspondence and other information
specifically pertaining to or prepared for the use of the Business and the
Purchased Assets (but excluding any items set forth under subsection (ii) of the
definition of Excluded Assets) in each case whether evidenced in writing,
electronic data or otherwise;
(xi)    all prepaid expenses, deposits, advances, prepayments, prepaid assets
and refunds (excluding Tax refunds, credits or similar benefits) specifically
procured or exclusively held for use in the operation or conduct of the Business
as presently conducted by Seller; and
(xii)    all other assets listed on Schedule 1.01(j).
“Purchase Price” means $21,000,000.
“Purchaser Indemnified Party” mean the following Persons: (i) Purchaser; (ii)
Purchaser’s current and future Affiliates; (iii) the respective Representatives
of the Persons referred to in clauses “(i)” and “(ii)” above; and (iv) the
respective successors and assigns of the Persons referred to in clauses “(i),”
“(ii)” and “(iii)” above.
“Registered Intellectual Property” means all Intellectual Property Rights that
are registered, filed, or issued under the authority of any Governmental
Authority, including all patents, registered copyrights, registered trademarks
and domain names and all applications for any of the foregoing.
“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous
Substances into the environment.
“Representatives” means a Person’s officers, directors, employees, agents,
attorneys, accountants, advisors and other authorized representatives.
“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (ii) the sanctions authorities in the jurisdictions where the Business
operates.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the target of any Sanctions (currently, Iran, Sudan, Syria, North Korea, Cuba
and the Crimea region of Ukraine).
“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, or any EU member state, (ii) any Person operating, organized or resident
in a Sanctioned Country or (iii) any Person 50 percent or more owned or
otherwise controlled by any such Person.
“Seller Indemnified Party” mean the following Persons: (i) Seller; (ii) Seller’s
current Affiliates; (iii) the respective Representatives of the Persons referred
to in clauses “(i)” and “(ii)” above; and (iv) the respective successors and
assigns of the Persons referred to in clauses “(i),” “(ii)” and “(iii)” above.
“Seller Licensed Intellectual Property” means all Technology and Intellectual
Property Rights owned or purported to be owned by Seller or any of its
Affiliates that are used or held for use by Seller or its Affiliates in the
Business or that are necessary to operate the Business, but are not Purchased
Assets.

10



--------------------------------------------------------------------------------



“Seller Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned or purported to be owned by Seller or any of its Affiliates that
are used or held for use by Seller or its Affiliates in the Business or that are
necessary to operate the Business, but are not Purchased Assets.
“Seller-Owned Intellectual Property” means all Technology and Intellectual
Property Rights owned (whether exclusively, jointly or otherwise) or purported
to be owned by Seller or any of its Affiliates, including any Seller Proprietary
Software, that is listed on Schedule 1.01(k) and any other such Technology or
Intellectual Property Rights exclusively used by Seller or its Affiliates in the
operation or conduct of the Business, or exclusively held for such use.
“Seller-Owned Intellectual Property Rights” means all Intellectual Property
Rights owned (whether exclusively, jointly or otherwise) or purported to be
owned by Seller or any of its Affiliates that are exclusively used by Seller or
its Affiliates in the operation or conduct of the Business, or exclusively held
for such use.
“Seller Proprietary Software” means Software owned or purported to be owned
(whether exclusively, jointly or otherwise) by Seller or any of its Affiliates
that is primarily or exclusively incorporated in the Products or that is
otherwise exclusively used by Seller or its Affiliates in the design,
development, manufacturing, commercialization, distribution and support of the
Products.
“Software” means any computer program, operating system, database, computer
applications system, firmware or software code of any nature, whether
operational, under development or inactive, including all object code, source
code, data files, software tools, development kits, technical manuals, user
manuals and other documentation thereof, whether in machine-readable form,
programming language or any other language or symbols and whether stored,
encoded, recorded or written on disk, tape, film, memory device, paper or other
media of any nature.
“Standard Software” means generally commercially available, “off-the-shelf” or
“shrink-wrapped” Software that is not redistributed with or incorporated in the
Products.
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.
“Tax” means any and all taxes, including any gross or net income, alternative or
add-on minimum, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, registration, recording, documentary, conveyancing,
gains, capital stock, withholding, payroll, employment, social security,
unemployment, disability, excise, severance, stamp, occupation, premium, real or
personal property, escheat, abandoned or unclaimed property, environmental or
windfall profit, custom duty or other tax, estimated tax or other governmental
fee, assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax (United States
(federal, state or local) or foreign), whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by Applicable Law, by Contract or otherwise.
“Tax Return” means any return, report, declaration, claim for refund,
information return or statement relating to Taxes (including schedules thereto,
other attachments thereto, amendments thereof, or any related or supporting
information).

11



--------------------------------------------------------------------------------



“Technology” means algorithms, APIs, databases, data collections, diagrams, mask
works, inventions, methods and processes (whether or not patentable), know-how,
trade secrets, trademarks, service marks and other brand identifiers, network
configurations and architectures, proprietary information, protocols, layout
rules, schematics, packaging and other specifications, Software (in any form,
including without limitation source code, executable code, RTL code, Gerber
files and GDSII files), techniques, interfaces, verification tools, URLs, web
sites, works of authorship, technical documentation, designs, bills of material,
build instructions, test reports, routines, formulae, test vectors, IP cores,
net lists, photomasks, lab notebooks, processes, prototypes, samples, studies,
and all other forms of technology, in each case whether or not registered with a
Governmental Authority or embodied in any tangible form.
“Third-Party Claim” means any Proceeding instituted or any claim or demand
asserted by any third party in respect of which an Indemnifying Party may become
obligated to hold harmless, indemnify, compensate or reimburse any Indemnified
Party pursuant to Article 9 of this Agreement.
“Third-Party Intellectual Property” means all Technology and Intellectual
Property Rights owned by third parties, including Third-Party Software, that is
either (a) licensed, offered or provided by Seller or its Affiliates to
customers of Seller or its Affiliates as part of any Product, or (b) otherwise
license or maintained by Seller or its Affiliates specifically for us in the
Business, including all Intellectual Property Rights applicable thereto.
“Third-Party Intellectual Property Rights” means all Intellectual Property
Rights owned by third parties that are licensed, offered or provided to
customers of Seller or its Affiliates as part of or in conjunction with any
Product.
“Third-Party Software” means all Software owned by third parties that is either
(a) licensed, offered or provided by Seller or its Affiliates to customers of
Seller or its Affiliates as part of or in conjunction with any Product, or (b)
otherwise exclusively used in or specifically held for use by Seller or its
Affiliates in connection with the Business, excluding Standard Software.
“Transactions” means the transactions contemplated by this Agreement, including
the sale and purchase of the Purchased Assets and the assignment and assumption
of the Assumed Liabilities.
“Transaction Expenses” means (i) the fees, expenses, disbursements and other
payments payable to investment bankers, brokers, finders, consultants, and
financial or other advisors and service providers engaged by Seller, (ii) the
fees, expenses, disbursements and other payments payable to legal counsel to
Seller, (iii) amounts payable by Seller or any of its Affiliates to any current
or former employee, consultant or director (including any Business Employee) in
connection with the consummation of the transactions contemplated hereby under
any change of control, retention, termination, severance or other similar
arrangements (whether prior to, upon or after such consummation and whether or
not in connection with another event, including any termination of employment),
plus any Taxes imposed on Seller or their Affiliates with respect thereto, (iv)
any fees, expenses or other payments owing in respect of the consents and
approvals required by the agreements set forth on Section 3.03 of the Disclosure
Schedule, and (v) all other fees, disbursements, reimbursements, commissions,
expenses, costs or other payments, in each case payable or incurred by Seller as
of immediately prior to the Closing (and whether or not invoiced) in connection
with the negotiation, preparation, and delivery of this Agreement and the
consummation of the Transactions, but only to the extent any of the items set
forth in clauses (i) through (v) above have not been paid as of immediately
prior to the Closing.
“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code.

12



--------------------------------------------------------------------------------



“WARN Act” means the Worker Adjustment and Retraining Notification Act and all
similar foreign, state, or local Applicable Laws.
“Working Capital” means with respect to the Business, (i) Current Assets, minus
(ii) Current Liabilities, as calculated in accordance with the Specified
Accounting Principles.
“Working Capital Target” means $12,300,000.
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Agreed Adjustments
2.07(b)
Agreement
Preamble
Allocation Schedule
2.06
Assignment and Assumption Agreement
2.03(a)
Assumption of Lease
2.03(d)
Bill of Sale
2.03(b)
Books and Records
6.03(c)
Business Competitor
6.05(b)
Business Real Property
3.10
Claim Dispute Notice
9.04(c)
Closing
2.02
Closing Balance Sheet
2.07(b)
Closing Date
2.02
Competing Business
6.05(b)
Confidential Information
6.03(e)
Confidentiality Agreement
6.02(a)
Current Backlog
3.04(e)
Deductible
9.03(a)
Designated Accounting Firm
2.07(b)
Employee Plans
3.15(b)
End Date
Escrow Agreement
8.01(b)
2.03(e)
Estimated Closing Working Capital
2.07(a)
Excess
2.07(b)
Expert Calculations
2.07(b)
Expiration Date
9.01(a)
FAR
3.17(a)
Financial Statements
3.04(a)
Indemnifying Party
9.05(a)
Infringed
3.12(e)
Latest Balance Sheet
3.04(a)
Leave Employee
6.04(b)
Leave Employee Start Date
6.04(b)


13



--------------------------------------------------------------------------------



Term
Section
License Agreement
2.03(h)
Non-Party Affiliates
10.13
Offer Date
6.04(b)
Officer’s Claim Certificate
9.04(a)
Other Interested Party
5.02
Patent Assignment
2.03(c)
Permits
3.08(g)
Pre-Closing Period
5.01
Provider
6.03(e)
Purchaser
Preamble
Purchaser Closing Statement
2.07(b)
Purchaser Cure Period
8.01(e)
Purchaser Working Capital Amount
2.07(b)
Real Property Lease
3.10
Receiver
6.03(e)
Resolution Period
6.05(c)
Retained Business
6.05(b)
Review Period
2.07(b)
Seller
Preamble
Seller Cure Period
8.01(d)
Seller Fundamental Representations
9.01(a)
Seller Working Capital Amount
2.07(b)
Shortfall
2.07(b)
Significant Customer
3.13(a)
Specified Accounting Principles
2.07(a)
Trademark Assignment
2.03(d)
Third-Party Claim
9.06
Transfer Date
6.04(b)
Transfer Taxes
6.06(a)
Transferred Employee
6.04(a)
Transition Services Agreement
2.03(g)
Working Capital Dispute Notice
2.07(b)



Section 1.02    Definitional and Interpretative Provisions.
(a)    The words “hereof,” “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
(b)    The captions herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.

14



--------------------------------------------------------------------------------



(c)    All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.
(d)    Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular, and words denoting either gender shall
include both genders as the context requires. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
(e)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.
(f)    The use of the word “or” shall not be exclusive.
(g)    The word “will” shall be construed to have the same meaning and effect as
the word “shall.”
(h)    The word “party” shall, unless the context otherwise requires, be
construed to mean a party to this Agreement. Any reference to a party to this
Agreement or any other agreement or document contemplated hereby shall include
such party’s successors and permitted assigns.
(i)    A reference to any legislation or to any provision of any legislation
shall include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.
(j)    Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement. No prior draft of this Agreement nor any
course of performance or course of dealing shall be used in the interpretation
or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or
uncertainty in issue is plainly discernible from a reading of this Agreement
without consideration of any extrinsic evidence. Although the same or similar
subject matters may be addressed in different provisions of this Agreement, the
parties intend that, except as reasonably apparent on the face of the Agreement
or as expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content). The doctrine of election of remedies
shall not apply in constructing or interpreting the remedies provisions of this
Agreement or the equitable power of a court considering this Agreement or the
Transactions.
ARTICLE 2.
DESCRIPTION OF THE TRANSACTIONS
Section 2.01    Purchase and Sale of Purchased Assets.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Seller shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall purchase, acquire and accept, all of Seller’s
right, title and interest in and to the Purchased Assets, free and clear of all
Liens other than Permitted Liens.

15



--------------------------------------------------------------------------------



(b)    As consideration for the sale and purchase of the Purchased Assets,
Purchaser shall (i) pay to Seller the Closing Date Payment, and (ii) assume from
Seller, and thereafter pay, perform and discharge when due, the Assumed
Liabilities.
Section 2.02    Closing. The consummation of the transactions contemplated by
Section 2.01 (the “Closing”) shall take place at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, California 94025 at 8:00 a.m. local time on a
date to be mutually agreed to by the parties hereto, which date shall be no
later than the third Business Day after the satisfaction or waiver of the last
of the conditions set forth in Article 7 is satisfied or waived (other than
those conditions to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions), provided, however, that the Closing shall not
occur less than 14 days after the date of this Agreement, or at such other time,
date and location as the parties hereto agree in writing (such date hereinafter,
the “Closing Date”).
Section 2.03    Purchaser Deliveries at the Closing. At the Closing and subject
to the terms and conditions of this Agreement, Purchaser shall (i) deliver to
Seller the Closing Date Payment, (ii) deliver to the Escrow Agent the Escrow
Fund, and (iii) execute and deliver to Seller the following (the “Ancillary
Agreements”):
(a)    the Assignment and Assumption Agreement, substantially in the form of
Exhibit B (the “Assignment and Assumption Agreement”);
(b)    the Bill of Sale, substantially in the form of Exhibit C (the “Bill of
Sale”);
(c)    the Patent Assignment, substantially in the form of Exhibit D (the
“Patent Assignment”);
(d)    the Trademark Assignment, substantially in the form of Exhibit E (the
“Trademark Assignment”);
(e)    the Escrow Agreement, substantially in the form of Exhibit F (the “Escrow
Agreement”), executed by Purchaser and the Escrow Agent;
(f)    the Assignment and Assumption of Lease, substantially in the form of
Exhibit G (the “Assumption of Lease”);
(g)    the Transition Services Agreement, substantially in the form of Exhibit H
(the “Transition Services Agreement”);
(h)    the License Agreement, substantially in the form of Exhibit I (the
“License Agreement”);
(i)    a resale certificate in substantially the form of Exhibit J;
(j)    a certificate (the “Purchaser Closing Certificate”) executed on behalf of
Purchaser by a duly authorized officer and containing the representation and
warranty of Purchaser that the conditions set forth in Sections 7.03(a) and
7.03(b) have been duly satisfied, which shall be in full force and effect.
Section 2.04    Seller Deliveries at the Closing. At the Closing, Seller shall
execute and deliver to Purchaser the following:
(a)    the Assignment and Assumption Agreement;

16



--------------------------------------------------------------------------------



(b)    the Bill of Sale;
(c)    the Patent Assignment;
(d)    the Trademark Assignment;
(e)    the Escrow Agreement;
(f)    the Assumption of Lease, executed by Seller and Landlord;
(g)    the Transition Services Agreement;
(h)    the License Agreement;
(i)    written instruments terminating and releasing any Lien on any Purchased
Asset, including on all Registered Intellectual Property included in the
Seller-Owned Intellectual Property Rights;
(j)    a certificate (the “Company Closing Certificate”) executed on behalf of
Seller by a duly authorized officer and containing representations and
warranties of Seller to the effect that the conditions set forth in Sections
7.02(a), 7.02(b), 7.02(c) and 7.02(e) have been duly satisfied;
(k)    certificate(s) of insurance described in Section 5.05; and
(l)    a certificate from Seller under Treasury Regulations Section 1.1445-2
certifying Seller’s non-foreign status.
Section 2.05    Novation and Assignment.
(a)    Each party shall, and shall cause their respective Affiliates to, use
commercially reasonable efforts to obtain or to cause to be obtained any
consent, substitution or amendment required to novate or (if the counterparty
will not agree to a novation) assign all rights and Liabilities under Business
Contracts and the Assumed Liabilities or to obtain in writing the unconditional
release of all parties to such arrangements, so that, in any case, Purchaser
will be solely responsible for such rights and Assumed Liabilities from and
after the Closing Date, provided, however, that neither party nor any of its
respective Subsidiaries shall be obligated to pay any material consideration
therefor to any third party from whom any such consent, substitution, amendment
or release is requested.
(b)    If either party or any of its Subsidiaries is unable to obtain, or to
cause to be obtained, any required consent, approval, substitution, amendment or
release to a particular Business Contract or Assumed Liability, then, until the
expiration of such Business Contract or Assumed Liability, (i) Seller or its
applicable Subsidiary, as the case may be, shall maintain and not terminate or
amend without Purchaser’s prior consent such Business Contract or Assumed
Liability, as the case may be, and, (ii) unless not permitted by the terms
thereof or applicable Law, Purchaser shall, as agent or subcontractor for Seller
or its Subsidiary, as applicable, pay, perform and discharge, or cause to be
paid, performed or discharged all the obligations or other Liabilities of Seller
or such Subsidiary thereunder from and after the Closing Date subject to the
terms thereof (except to the extent expressly otherwise provided herein or in
the other Transactions Documents). Seller shall, without further consideration
(other than reimbursement for reasonable documented costs of performing or
maintaining such Business Contract, if any), pay and remit, or cause to be paid
or remitted, to Purchaser promptly all money, rights and other consideration
received by Seller or any of its Subsidiaries in respect of such performance,
net of reasonable documented costs of performing

17



--------------------------------------------------------------------------------



or maintaining such Business Contract, if any. If and when any such consent,
approval, substitution, amendment or release shall be obtained or such Business
Contract or Assumed Liability shall otherwise become assignable or able to be
novated, Seller, shall, or shall cause its applicable Subsidiary to, thereafter
promptly assign all of Seller’s or its applicable Subsidiary’s rights and
Assumed Liabilities thereunder to Purchaser without receipt of further
consideration, and Purchaser shall, without the payment of any further
consideration, assume such rights and Assumed Liabilities.
Section 2.06    Allocation of Purchase Price. Seller and Purchaser shall
allocate the Purchase Price (and Assumed Liabilities and any other items, to the
extent properly taken into account under the Code) among the Purchased Assets
for tax purposes under Section 1060 of the Code in accordance with an allocation
schedule (the “Allocation Schedule”) prepared by Purchaser and delivered to
Seller within 90 days after the Closing Date or as soon as reasonably
practicable thereafter, which schedule shall be subject to the reasonable
approval of Seller, such approval not to be unreasonably withheld, conditioned
or delayed. Seller and Purchaser shall file, or cause to be filed, all
applicable Tax Returns in a manner that is consistent with such Allocation
Schedule.
Section 2.07    Closing Working Capital Adjustment.
(a)    Pre-Closing Estimate. No later than three Business Days prior to the
Closing Date, Seller shall deliver to Purchaser Seller’s good-faith estimate of
the Closing Working Capital, such estimate to be prepared in accordance with (i)
the same accounting principles and methods the Company has used to operate the
Business and to produce the Financial Statements and (ii) the working capital
illustration set forth on Schedule 2.07(a) (the “Specified Accounting
Principles”). Seller shall deliver all relevant backup materials, schedules and
the illustration prepared as set forth above, in detail reasonably acceptable to
Purchaser, concurrently with the delivery of such estimate. Prior to the Closing
Date, Purchaser and Seller shall in good faith calculate an estimate of the
Closing Working Capital (the “Estimated Closing Working Capital”) to be used to
determine the Closing Date Payment.
(b)    Post-Closing Adjustment.
(i)    As promptly as practicable, but in no event later than 45 days following
the Closing Date, Purchaser shall cause to be prepared in accordance with the
Specified Accounting Principles, and delivered to Seller an unaudited balance
sheet of the Company as of the close of business on the day immediately
preceding the Closing Date (the “Closing Balance Sheet”), together with a
statement (the “Purchaser Closing Statement”) setting forth in reasonable detail
Purchaser’s calculation of the Closing Working Capital (“Purchaser Working
Capital Amount”) and attaching all relevant backup materials and schedules.
(ii)    From and after the delivery of the Closing Balance Sheet and the
Purchaser Closing Statement, Purchaser shall provide Seller and any accountants
or advisors retained by Seller with reasonable access to the books and records
of the Business and cause appropriate representatives of Purchaser and Seller to
be reasonably available to discuss the Closing Balance Sheet and the Purchaser
Closing Statement and respond to reasonable questions of Seller and its
accountant with regard thereto, all for the purposes of: (A) enabling Seller and
its accountants and advisors to calculate, and to review Purchaser’s calculation
of the Closing Working Capital as reflected on the Purchaser Closing Statement;
and (B) identifying any dispute related to the calculation of the Closing
Working Capital set forth in the Purchaser Closing Statement.

18



--------------------------------------------------------------------------------



(iii)    If Seller disputes the calculation of the Closing Working Capital set
forth in the Purchaser Closing Statement, then Seller shall deliver a written
notice (a “Working Capital Dispute Notice”) to Purchaser and the Escrow Agent
during the 30-day period commencing upon receipt by Seller of the Closing
Balance Sheet and the Purchaser Closing Statement (the “Review Period”). The
Working Capital Dispute Notice shall set forth, in reasonable detail, the
principal basis for the dispute of such calculation and Seller’s determination
of the Closing Working Capital (the “Seller Working Capital Amount”).
(iv)    If Seller does not deliver a Working Capital Dispute Notice to Purchaser
prior to the expiration of the Review Period or otherwise earlier confirms in
writing to Purchaser Seller’s acceptance of the proposed calculation,
Purchaser’s calculation of the Closing Working Capital set forth in the
Purchaser Closing Statement shall be deemed final and binding on Purchaser and
Seller for all purposes of this Agreement.
(v)    If Seller delivers a Working Capital Dispute Notice to Purchaser prior to
the expiration of the Review Period, then Seller and Purchaser shall meet,
confer and exchange any additional relevant information reasonably requested by
the other party regarding the computation of Closing Working Capital for a
period of 20 days after the end of the Review Period, and use reasonable good
faith efforts to resolve by written agreement (the “Agreed Adjustments”) any
differences as to the Closing Working Capital. In the event Purchaser and Seller
so resolve any such differences, the Purchaser Working Capital Amount set forth
in the Purchaser Closing Statement, as adjusted by the Agreed Adjustments shall
be final and binding as the Closing Working Capital for purposes of this
Agreement. If Seller and Purchaser are unable to reach agreement on the
calculation of the Closing Working Capital within the 20 day period, then either
Seller or Purchaser may submit the objections to the San Diego office of KPMG
LLP (such firm, or any successor thereto, being referred to herein as the
“Designated Accounting Firm”) after such 20th day. The Designated Accounting
Firm shall be mutually directed by Purchaser and Seller to resolve the
unresolved objections as promptly as reasonably practicable in accordance with
the Specified Accounting Principles, and, in any event, within 30 days of such
referral, and, upon reaching such determination, to deliver a copy of its
calculations (the “Expert Calculations”) to Seller, Purchaser and the Escrow
Agent. In connection with the resolution of any such dispute by the Designated
Accounting Firm, each of Purchaser, Seller and their respective advisors and
accountants shall have a reasonable opportunity to meet with the Designated
Accounting Firm to provide their respective views as to any disputed issues with
respect to the calculation of the Closing Working Capital. The determination of
the Closing Working Capital made by the Designated Accounting Firm shall be
final and binding on Purchaser, Seller and Seller for all purposes of this
Agreement, absent manifest error. In calculating the Closing Working Capital,
the Designated Accounting Firm shall be limited to addressing only the
particular disputes referred to in the Working Capital Dispute Notice. The
Expert Calculations (A) shall reflect in detail the differences, if any, between
the Closing Working Capital reflected therein and the Closing Working Capital
set forth in the Purchaser Closing Statement, and (B) with respect to any
specific discrepancy or disagreement, shall be no greater than the higher amount
calculated by Purchaser or Seller, as the case may be, and no lower than the
lower amount calculated by Purchaser or Seller as the case may be. The fees and
expenses of the Designated Accounting Firm shall be paid one-half by Purchaser
and one-half by Seller.
(vi)    If the Closing Working Capital, as finally determined in accordance with
this Section 2.04, is less than the Estimated Closing Working Capital (such
deficiency, a “Shortfall”), then Seller shall promptly pay to Purchaser the
amount of such Shortfall. If the Closing Working Capital, as finally determined
in accordance with this Section 2.07, is greater than the Estimated Closing

19



--------------------------------------------------------------------------------



Working Capital (such excess, an “Excess”), then Purchaser shall promptly pay
the amount of such Excess to Seller.
Section 2.08    Risk of Loss. Until the Closing, any loss of or damage to the
tangible Purchased Assets from fire, casualty or any other occurrence shall be
the sole responsibility of Seller. At the Closing, title to the Purchased Assets
shall be transferred to Purchaser independent of any actual or constructive
delivery. Seller shall bear the risk of loss to the tangible assets included in
the Purchased Assets until they have been delivered to Purchaser or its common
carrier; thereafter, Purchaser shall bear all risk of loss associated with such
Purchased Assets.
Section 2.09    Withholding. Purchaser shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this Agreement to Seller or
any other Person such amounts as Purchaser is required to deduct and withhold
under the Code, or any Tax law, with respect to the making of such payment. To
the extent that amounts are so withheld and remitted to the appropriate Tax
Authority, such withheld and remitted amounts shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of whom such
deduction and withholding was made.
ARTICLE 3.    
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Disclosure Schedule, Seller represents and warrants
to Purchaser as follows:
Section 3.01    Corporate Existence and Authorization.
(a)    Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
(b)    Seller has all necessary power and authority to enter into and to perform
its obligations under this Agreement, and the execution, delivery and
performance by Seller of this Agreement have been duly authorized by all
necessary corporate action. This Agreement constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
Section 3.02    Governmental Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority is required to be obtained or made by Seller in
connection with the execution, delivery and performance by Seller of this
Agreement or the consummation by Seller of the Transactions.
Section 3.03    Non-contravention. The execution, delivery and performance by
Seller of this Agreement and the consummation of the Transactions do not and
will not (i) contravene, conflict with, or result in any violation or breach of
any provision of the certificate of incorporation or bylaws of Seller, (ii)
assuming compliance with the matters referred to Section 3.02, contravene,
conflict with or result in a violation or breach of any provision of any
Applicable Law, (iii) conflict with, or result in any violation of or default
under (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or loss of
any benefit under, or to increased, additional, accelerated or guaranteed rights
or entitlements of any Person under, or require any consent, approval or waiver
from any Person pursuant to, any Business Contract or any other Contract of
Seller, to the extent such conflict, violation, default or giving rise to other
right would reasonably be expected to adversely affect

20



--------------------------------------------------------------------------------



or impair the Business or the Purchased Assets, or (iv) result in the creation
or imposition of any Lien, other than Permitted Liens, on any Purchased Asset.
Section 3.04    Financial Statements.
(a)    Section 3.04(a) of the Disclosure Schedule contains (i) a statement
setting forth the summary balance sheet of the Business as of December 31, 2015
and December 31, 2014, (ii) a statement setting forth the summary balance sheet
of the Business as of February 29, 2016 (the “Latest Balance Sheet”) and (iii) a
statement setting forth the related profit and loss statement for each of the
fiscal years ended December 31, 2015 and December 31, 2014 and the two months
ended February 29, 2016 (collectively, the “Financial Statements”).
(b)    The Financial Statements: (i) are unaudited; (ii) have been prepared in
accordance with GAAP except for the omission of accompanying notes that are
required to be included under GAAP; (iii) are derived from the audited
consolidated financial statements of Seller for each of the fiscal years ended
December 31, 2014 and December 31, 2015; and (iv) are true and correct in all
material respects and fairly present in all material respects the financial
condition and results of operations of the Business as of the dates thereof and
for the periods covered thereby in accordance with GAAP, subject to the
limitations in clause (ii).
(c)    Seller maintains internal controls over financial reporting of the
Business (as defined in Rule 13a-15 or 15d-15, as applicable, under the Exchange
Act) that are designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and includes policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Business, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of the Business are being made in accordance
with authorizations of management and directors of Seller, and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Business that could have a
material effect on its financial statements.
(d)    Section 3.04(d) of the Disclosure Schedule sets forth an accurate and
complete breakdown and aging of all accounts receivable, notes receivable and
other receivables of the Business as of the date of the Latest Balance Sheet.
All accounts receivable of the Business set forth on Section 3.04(d) of the
Disclosure Schedule (including those accounts receivable reflected on the Latest
Balance Sheet that have not yet been collected and those accounts receivable
that have arisen since the applicable date of the Latest Balance Sheet and have
not yet been collected) represent valid obligations of customers of the Business
arising from bona fide transactions entered into in the ordinary course of
business and none of such accounts receivable are, to the Knowledge of Seller,
subject to any counterclaim or set off, other than the respective reserves shown
on the Latest Balance Sheet established with respect to such account
receivables, which reserves are adequate and calculated consistent with past
practice of Seller in connection with the operation of the Business.
(e)    Section 3.04(e) of the Disclosure Schedule sets forth (i) the aggregate
amount of the backlog of Products as of the date of the Latest Balance Sheet
(the “Current Backlog”) and (ii) a description of any backlog of Products as of
the date of the Latest Balance Sheet to each customer (or group of related
customers) in the aggregate amount of $250,000 or more. To the Knowledge of
Seller, there are no

21



--------------------------------------------------------------------------------



cancellations, delays or other circumstances that may negatively affect the
ability of Seller or the Business to ship the Current Backlog.
(f)    The Interim Financial Statements delivered pursuant to Section 6.11 of
this Agreement shall be true and correct in all material respects and fairly
present in all material respects the financial condition and results of
operations of the Business as of the dates thereof and for the periods covered
thereby in accordance with GAAP, except for the omission of stock based
compensation expense and accompanying notes that are required to be included
under GAAP, and the inclusion of EBITDA, a non-GAAP business metric.
Section 3.05    Absence of Certain Changes. Between December 31, 2015 and the
date of this Agreement, the Business has been conducted in the ordinary course
consistent with past practices and there has not been:
(a)    any event, occurrence, development or state of circumstances or facts
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
(b)    any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Business or the Purchased Assets;
(c)    any incurrence of any capital expenditures or any Liabilities in respect
thereof by the Business in excess of $50,000 individually or $250,000 in the
aggregate;
(d)    any intentional delay or postponement of payment of any accounts payable
or commissions or any other Liability of the Business, any agreement or
negotiation with any party to extend the payment date of any accounts payable or
commissions or any other Liability or acceleration of the collection of (or
discount of) any accounts or notes receivable of the Business;
(e)    any sale, lease or other transfer by Seller of, or creation or incurrence
of any Lien on, any material Purchased Assets, other than Permitted Liens and
sales and licenses of products or services in the ordinary course of business
consistent with past practice;
(f)    the entering into, amendment or modification in any material respect or
termination of any Business Contract or waiver, release or assignment of any
material rights, claims or benefits of the Business;
(g)    the entering into of any Contract (other than (i) standard non-disclosure
agreements protecting trade secrets entered into in the ordinary course of
business consistent with past practice and (ii) Contracts for the license of
Standard Software from a third party to Seller) that limits or otherwise
restricts in any material respect the Business or any successor thereto or that
would reasonably be expected to, after the Closing, limit or restrict in any
material respect Purchaser or any of its Affiliates, from engaging or competing
in any line of business (including any grant of exclusivity with respect to
Intellectual Property Rights or otherwise), in any location or with any Person;
(h)    (i) the hiring or termination of any Business Employee or any consultant
or independent contractor engaged by Seller exclusively to provide services to
the Business (each, a “Service Provider”), (ii) the increase or commitment to
increase any wages, salaries, incentive compensation or benefits payable to any
Service Provider (except as required by any Applicable Law), or (iii) the
acceleration of the vesting or payment of any compensation or benefits with
respect to any Service Provider;

22



--------------------------------------------------------------------------------



(i)    any change in the method of accounting or accounting practice or policy
used by Seller (as it relates to the Business), other than such changes required
by GAAP;
(j)    any settlement, or offer or proposal to settle, any material Proceeding
or claim involving the Business or any Proceeding that relates to the
Transactions;
(k)    in each case to the extent it materially affects the Business, the
Purchased Assets or the Assumed Liabilities, any new, change in or revocation of
any material Tax election; settlement or compromise of any claim, notice, audit
report or assessment in respect of material Taxes; change in any annual Tax
accounting period, adoption or change in any method of Tax accounting; filing of
any amended material Tax Return; entrance into any tax allocation agreement, tax
sharing agreement, tax indemnity agreement or closing agreement relating to any
Tax; surrender of any right to claim a material Tax refund; or consent to any
extension or waiver of the statute of limitations period applicable to any
material Tax claim or assessment; in each case to the extent relating to the
Purchased Assets or the Business;
(l)    any failure to renew, cancellation or amendment of any insurance policy
covering the Purchased Assets; or
(m)    any agreement or commitment to take any of the actions referred to in
clauses (a) through (l).
Section 3.06    No Undisclosed Liabilities. The Assumed Liabilities do not
include any Liabilities of any type or nature, except for Liabilities (a) as
reflected in, reserved against or disclosed in the Financial Statements, (b)
that are obligations under Business Contracts, or (c) incurred in the ordinary
course of business consistent with past practice since the date of the most
recent balance sheet included in the Financial Statements, none of which (in the
case of clause (b) or clause (c)) arose from material violations of law or
material breach of contract.
Section 3.07    Business Contracts.
(a)    Seller has made available to Purchaser accurate and complete copies of
all Business Contracts, including all amendments thereto, and has provided a
description of the terms of each Business Contract that is not in written form.
Except for the Contracts set forth on Schedule 1.01(b), there is no other
Contract of Seller or any of its Subsidiaries that specifically pertains to or
is exclusively used in the conduct of the Business as presently conducted by
Seller that would be responsive to any of the following categories:
(i)    any Real Property Lease;
(ii)    any agreement for the tangible lease of personal property from or to
third parties;
(iii)    any Contract for the purchase or sale of products or for the furnishing
or receipt of services in excess of $250,000 annually;
(iv)    any value added reseller, distribution, or reseller Contract providing
for the distribution or resale of any Product;
(v)    any Contract, other than Standard Software, under which (i) Seller or any
of its Affiliates acquired or is authorized to use any Third Party-Intellectual
Property, including any Third-Party Software, or (ii) Seller or any of its
Affiliates granted or is required to grant to any Person any

23



--------------------------------------------------------------------------------



right or license to make, have made, manufacture, use, sell, offer to sell,
import, export, or otherwise distribute any Seller-Owned Intellectual Property,
Third-Party Intellectual Property or any Product, with or without the right to
sublicense the same, excluding Customer Contracts;
(vi)    any Contract providing for the development of any Software, content,
Technology or Intellectual Property Rights, independently or jointly, by or for
Seller or an Affiliate of Seller;
(vii)    any Contract imposing any restriction on the right or ability of Seller
or any of its Subsidiaries or, after the Closing Date, the right or ability of
Purchaser or any of its Affiliates (A) to engage or participate, to compete in
any line of business or with any Person or in any area, or which would so limit
the freedom of Purchaser or any of its Affiliates after the Closing Date
(including granting exclusive rights or rights of first refusal to license,
market, sell or deliver any of the products or services offered by Seller or
make use of any Technology or Intellectual Property Right), (B) to acquire any
product or other asset or any services from any other Person, to sell any
product or other asset to or perform any services for any other Person, or to
transact business or deal in any other manner with any other Person, or (C)
develop or distribute any Technology or Intellectual Property Rights;
(viii)    any Contract providing for “most favored customer” terms or similar
terms, including such terms for pricing;
(ix)    any partnership, joint venture or any sharing of revenues, profits,
losses, costs or liabilities or any other similar Contract;
(x)    any Contracts relating to the membership of, or participation by, Seller
in, or the affiliation of Seller with, any industry standards group or
association;
(xi)    any Contract relating to Indebtedness or the deferred purchase price of
property (in either case, whether incurred, assumed, guaranteed or secured by
any asset);
(xii)    any Contract under which (A) any Person has directly or indirectly
guaranteed any Liabilities in connection with the Business or (B) Seller has
directly or indirectly guaranteed Liabilities of any other Person (in each case
other than endorsements for the purposes of collection in the ordinary course of
business);
(xiii)    any Contract relating to the creation of any Lien, other than
Permitted Liens, with respect to any material Purchased Asset;
(xiv)    any Government Contract.
(xv)    Government Contract or Government Contract Bid in connection with which
Seller represented that Seller qualified as a “small business concern”;
(xvi)    any Contract which contains any provisions requiring Seller to
indemnify any other party (excluding indemnities contained in agreements for the
purchase, sale or license of products or services in the ordinary course of
business consistent with past practice pursuant to Seller’s standard form
agreement(s), as made available to Purchaser);
(xvii)    any Contract with any Related Person;

24



--------------------------------------------------------------------------------



(xviii)    any management, severance, retention, change-in-control, bonus or
other Contract with any Business Employee or Business Contract for the
employment or engagement of any Service Provider on a full time, part time,
consulting or other basis (A) providing annual compensation (whether cash and/or
otherwise), (B) providing for the payment of any cash or other compensation or
benefits upon the consummation of the Transactions or (C) otherwise restricting
Seller’s or any of its Affiliates’ ability to terminate the employment or
engagement of any Service Provider at any time for any lawful reason or for no
reason without penalty or liability; or
(xix)    collective bargaining agreements or other Contracts with any labor
union or similar organization.
(b)    There exists no default or event of default or event, occurrence,
condition or act, with respect to Seller or such applicable Subsidiary, or to
Seller’s Knowledge, with respect to any other contracting party, which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would reasonably be expected to (i) become a default or event of
default under any Business Contract or (ii) give any third party (A) the right
to declare a default or exercise any remedy under any Business Contract, (B) the
right to a rebate, chargeback, refund, credit, penalty or change in delivery
schedule under any Business Contract, (C) the right to accelerate the maturity
or performance of any obligation of Seller or the applicable Subsidiary of
Seller party thereto under any Business Contract, or (D) the right to cancel,
terminate or modify any Business Contract. Neither Seller nor any Subsidiary of
Seller has received any written or, to the Knowledge of Seller, oral notice
regarding any actual or possible violation or breach of, default under, or
intention to cancel or modify any Business Contract. Neither Seller nor any
Subsidiary of Seller has terminated or waived any rights, benefits or claims of
Seller or its Subsidiary under any Business Contract.
(c)    Each Business Contract is in full force and effect enforceable in
accordance with its terms and constitutes a legal, valid and binding agreement
of Seller or any applicable Subsidiary of Seller party thereto, and Seller has
no Knowledge that any Business Contract is not a legal, valid and binding
agreement of any other party thereto, subject only to the effect, if any, of (i)
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws relating to or affecting the rights or remedies of creditors or
(ii) general principles of equity, whether considered in a proceeding in equity
or at law (including the possible unavailability of specific performance or
injunctive relief). Immediately following the Closing Date, each Business
Contract shall remain a legal, valid and binding agreement of Purchaser and, to
the Knowledge of Seller, each other party thereto, enforceable against Purchaser
in accordance with its respective terms and, to the Knowledge of Seller,
enforceable against each other party thereto in accordance with its respective
terms, subject only to the effect, if any, of (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights or remedies of creditors or (ii) general principles
of equity, whether considered in a proceeding in equity or at law (including the
possible unavailability of specific performance or injunctive relief).
(d)    The Business Contracts set forth on Schedule 1.01(b) represent all
Contracts, together with the Ancillary Agreements, sufficient for the conduct of
the Business as currently conducted by Seller. No other Contract of Seller or
any of its Subsidiaries (other than (i) standard non-disclosure agreements
protecting trade secrets entered by Seller or any of its Subsidiaries into in
the ordinary course of business consistent with past practice and (ii) Contracts
for the license of Standard Software from a third party to Seller or any of its
Subsidiaries) limit or otherwise restrict in any material respect the Business
or any successor thereto or that would reasonably be expected to, after the
Closing, limit or restrict in any material respect Purchaser or any of its
Affiliates, from engaging or competing in any line of business, in any location
or with any Person.

25



--------------------------------------------------------------------------------



Section 3.08    Compliance with Applicable Laws; Licenses and Permits.
(a)    The Business is, and has at all times since January 1, 2013 been,
operated in compliance in all material respects with all Applicable Laws, and to
the Knowledge of Seller, Seller is not, and at no time since January 1, 2013
has, Seller been, under investigation with respect to or threatened to be
charged with or given notice of any violation of, any Applicable Law in
connection with the Business.
(b)    The Business is, and has at all times since January 1, 2011, been, in
compliance with Export and Sanctions Laws. Without limiting the foregoing:
(i)    the Business is, and has at all times since January 1, 2011, been, in
possession of all export licenses, authorizations and other approvals that are
required by Export and Sanctions Laws for the export of its products, services,
software or technologies from the United States or other countries, as
applicable;
(ii)    there are no pending or threatened claims or investigations of potential
violations of Export and Sanctions Laws by the Business with respect to export
or other business activity or licenses, authorizations or other approvals;
(iii)    there are no actions, conditions or circumstances pertaining to the
Business’s export transactions or other business activities that may give rise
to any future claims or investigations of potential violations of Export and
Sanctions Laws;
(iv)    the Business is not currently the subject or target of any sanctions
administered or enforced by the U.S. Government (including, without limitation,
OFAC or the U.S. Department of State) or other sanctions authority in the
jurisdiction where the Business operates;
(v)    the Business does not operate in any Sanctioned Country; and
(vi)    neither the Business or any officer, or, to the Business’s Knowledge,
any partner, managing director or similar person with senior managerial
responsibility of the Business, is a Sanctioned Person.
(c)    The Business is, and has at all times since January 1, 2011, been, in
compliance with Anti-Corruption Laws. Neither the Business, nor any officers,
directors, employees or Representatives of the Business, has been the subject of
any investigation, litigation or disclosure to cognizant government agencies in
connection with compliance with Anti-Corruption Laws, including under or in
connection with the January 31, 2011 deferred prosecution agreement with the
U.S. Department of Justice and related settlement with the U.S. Securities and
Exchange Commission related to FCPA violations within Seller’s operations.
(d)    No agent, employee or other Person associated with or acting on behalf of
the Business has, directly or indirectly:
(i)    made any unlawful contributions, gifts, entertainment, political or
charitable donations, or other unlawful expenses;

26



--------------------------------------------------------------------------------



(ii)     made any unlawful payment or offer to any government official or
employee, political party or campaign, official of any public international
organization, or official or employee of any state-owned or controlled
enterprise;
(iii)    made, requested, or accepted any bribe, payoff, influence payment,
kickback or other similar unlawful payment to or from any Person; or
(iv)    violated any Anti-Corruption Law.
(e)    The Business has been subject to an anti-corruption compliance program
reasonably designed to detect and prevent violations of Anti-Corruption Laws.
(f)    Each of the Products has since January 1, 2013 been at all times up to
and including the sale, license, distribution or other provision thereof,
marketed, licensed, sold, performed or otherwise made available in compliance in
all material respects with all Applicable Laws.
(g)    Seller has, and at all times since January 1, 2013 has had, all consents,
licenses, permits, waivers, approvals, authorizations or orders of any
Governmental Authority (collectively, the “Permits”), and has made all necessary
filings required under Applicable Law, necessary to operate the Business in
accordance with Applicable Laws and otherwise to conduct the Business. Since
January 1, 2013, Seller has not received any written notice or other written
communication regarding any actual or possible violation of or failure to comply
with any term or requirement of any Permit or any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any Permit.
Section 3.08(g) of the Disclosure Schedule sets forth an accurate and complete
list of all Permits necessary to conduct the Business as currently conducted by
Seller and identifies any such Permits which are not transferable or assignable.
Section 3.09    Litigation.
(a)    There is no pending Proceeding pertaining to the Business or which would
reasonably be expected to result in or affect any Assumed Liabilities or
Purchased Assets, and (to the Knowledge of Seller), since January 1, 2013, no
Person has threatened to commence any such Proceeding. To the Knowledge of
Seller, no event has occurred, and no claim, dispute or other condition or
circumstance exists, that will, or that would reasonably be expected to, give
rise to or serve as a basis for the commencement of any Proceeding that is of a
type described in the preceding sentence.
(b)    There is no order, writ, injunction, directive, restriction, judgment or
decree to which Seller or any of its Subsidiaries is subject or which restricts
in any material respect the ability of Seller to conduct the Business. To the
Knowledge of Seller, no officer or other employee of Seller is subject to any
order, writ, injunction, judgment or decree that prohibits such officer or other
employee from engaging in or continuing any conduct, activity or practice
relating to the Business.
Section 3.10    Real Property.
(a)    Section 3.10 of the Disclosure Schedule lists each parcel of real
property used by the Business (together with the buildings and structures
located thereon, and all associated parking areas, fixtures, fences, walls,
paving, driveways, walkways, plazas, landscaping, permanently affixed utility
systems and all other improvements located thereon, and all easements and other
rights and interests appurtenant thereto, the “Business Real Property”). Section
3.10 of the Disclosure Schedule identifies a complete, accurate and current list
of each material lease, sublease, license or other occupancy agreement or
arrangement

27



--------------------------------------------------------------------------------



pertaining to Business Real Property (each, a “Real Property Lease”). No real
property owned by Seller or any of its Subsidiaries is used by the Business.
(b)    The Business Real Property is not subject to any Liens, except for
Permitted Liens. Seller has not received any written notice since January 1,
2013 of a material violation of any ordinances, codes, regulations or building,
zoning or other similar laws with respect to the Business Real Property. Seller
has not received any written notice of any expiration of, pending expiration of,
changes to, or pending changes to any material entitlement relating to the
Business Real Property and there is no condemnation, special assessment or the
like pending or, to the Knowledge of Seller, threatened with respect to any of
the Business Real Property.
Section 3.11    Purchased Assets.
(a)    Seller has good, valid and marketable title to, or, in the case of leased
property and assets, has good, valid and enforceable leasehold interests in, all
tangible property included in the Purchased Assets, free and clear of all Liens,
other than Permitted Liens.
(b)    The Purchased Assets constitute all of the property and assets, when
taken together with the rights and services to be provided pursuant to the
Ancillary Agreements, necessary for the conduct of the Business as presently
conducted by Seller. The Purchased Assets, together with the rights and services
that are the subject of the Ancillary Agreements, are sufficient to operate the
Business immediately after the Closing as the Business is presently by Seller.
Upon the sale of the Purchased Assets to Purchaser pursuant to this Agreement,
all of Seller’s right, title and interest in and to all Purchased Assets will
pass to Purchaser on the Closing Date, free and clear of all Liens, other than
Permitted Liens.
(c)    To the Seller’s Knowledge, the tangible property included in the
Purchased Assets has no material defects, is in good operating condition and
repair and is adequate and suitable for its present uses.
(d)    Section 3.11(d) of the Disclosure Schedule contains a materially accurate
and complete list of the locations, and the quantities and values at each
location, of all Inventory as of the date of the Latest Balance Sheet. Seller
owns all of the Inventory. All of the Inventory reflects the normal inventory
valuation policies of Seller and is valued on the Latest Balance Sheet and in
Section 3.11(d) of the Disclosure Schedule at the lower of cost and market
value, in accordance with GAAP consistent with past practice and reflects
write-downs to realizable values in the case of items that are below standard
quality or have become obsolete or unsaleable (except at prices with less than
normal gross margins). To Seller’s Knowledge, all of the items of Inventory
(subject to allowances for warranty claims) meet Seller’s current specifications
applicable thereto. No Inventory included in the Purchased Assets is held on
consignment, or is owned by Seller but held by other Persons.
Section 3.12    Intellectual Property.
(a)    Section 3.12(a) of the Disclosure Schedule contains an accurate and
complete list and description of all Third-Party Software, which list describes
whether such components are used internally by Seller or any of its Affiliates
or distributed or made available by or on behalf of Seller or any of its
Affiliates to Third Parties as incorporated into, used to provide, or provided
with the Products.
(b)    Section 3.12(b) of the Disclosure Schedule contains an accurate and
complete list of (A) each item of Registered Intellectual Property included in
the Seller-Owned Intellectual Property Rights, (B) the jurisdiction in which
such item of Registered Intellectual Property has been registered or filed and
the applicable application, registration or serial number, and (C) all material
unregistered trademarks used

28



--------------------------------------------------------------------------------



on or in connection with the Products. Seller has provided to Purchaser true,
correct and complete copies of all invention disclosures, applications, material
correspondence with any Governmental Authority, and other material documents, in
each case, related to the prosecution and maintenance of each such item of
Registered Intellectual Property.
(c)    Seller exclusively owns all right, title and interest in and to all of
the Seller-Owned Intellectual Property Rights and to all Seller Licensed
Intellectual Property Rights free and clear of any Liens (other than Permitted
Liens). No other Person has, or to Seller’s Knowledge, purports to have, any
ownership interest in Seller-Owned Intellectual Property Rights or Seller
Licensed Intellectual Property Rights. Seller is not bound to any Contract for a
third party to receive royalty payments based on Seller’s, its Affiliates’ or
their customers’ license, sale or use of the Products. Seller has not received
any notice or claims (in writing or otherwise) challenging Seller’s ownership of
any Seller-Owned Intellectual Property Rights or Seller Licensed Intellectual
Property Rights or the validity or enforceability of any such Seller-Owned
Intellectual Property Rights or Seller Licensed Intellectual Property Rights.
Seller has not granted or agreed to grant to any other Person any exclusive
rights in any Seller-Owned Intellectual Property or Seller Licensed Intellectual
Property.
(d)    Seller has, and immediately after the Closing Date Purchaser shall have,
all of Seller’s rights in and to the Third-Party Intellectual Property. The
Seller-Owned Intellectual Property together with the Third-Party Intellectual
Property constitute all of the Technology and Intellectual Property Rights that
are exclusively used or held for use in, or, together with the Seller Licensed
Intellectual Property, are necessary for, the conduct of the Business as
currently conducted, including all Technology and Intellectual Property Rights
embodied in the Products. No licensed Third-Party Intellectual Property Rights
and Seller Licensed Intellectual Property Rights will cease to be valid and
enforceable rights of Seller by reason of the execution, delivery and
performance of this Agreement or the Ancillary Agreements or the consummation of
the transactions contemplated hereby or thereby.
(e)    With respect to the Business, neither Seller nor any Affiliate of Seller
has infringed, misappropriated, interfered with or otherwise violated
(collectively, “Infringed”), nor is Infringing, any Intellectual Property Right
of any other Person. No claim of such Infringement has been made (in writing or
otherwise) or is pending or, to the Knowledge of Seller, threatened against
Seller, any Affiliate of Seller, or any other Person who may be entitled to be
indemnified, defended, held harmless, or reimbursed by Seller or an Affiliate of
Seller for such Infringement. Notwithstanding anything to the contrary in this
Agreement, except for the preceding two sentences, no provision of this
Agreement shall be construed as a representation or warranty against the
Business, the Products, the Purchased Assets, Seller, or Seller’s Affiliates
Infringing (or having Infringed) the Intellectual Property Rights of any third
party. No Seller-Owned Intellectual Property, and no Seller Licensed
Intellectual Property (as used in connection with the Business or the Products),
is subject to any Proceeding or outstanding order or Contract to which Seller or
an Affiliate is bound that restricts in any manner the use, transfer or
licensing thereof by Seller. Neither Seller nor any Affiliate of Seller has
received any notice (in writing or otherwise) alleging, or otherwise has
Knowledge of, the invalidity of any Seller Licensed Intellectual Property Rights
or Seller-Owned Intellectual Property Rights. No Person has notified Seller or
any of its Affiliates (in writing or otherwise) that it is claiming any
ownership of any Seller-Owned Intellectual Property Rights or Seller Licensed
Intellectual Property Rights or right to use any Seller-Owned Intellectual
Property or of any Seller Licensed Intellectual Property in a manner that would
Infringe any Seller-Owned Intellectual Property Rights or Seller Licensed
Intellectual Property Rights, respectively.
(f)    Seller has taken all steps reasonably necessary or appropriate
(including, entering into written confidentiality and nondisclosure agreements
with officers, directors, subcontractors, employees, licensees

29



--------------------------------------------------------------------------------



and customers relating to the Purchased Assets or the Business) to safeguard,
maintain the confidentiality of, and otherwise protect and enforce its rights in
all proprietary information that Seller or its Affiliates hold, or purport to
hold, as a trade secret that is used, or held for use in connection with, the
Business. Without limiting the foregoing, (i) there has been no misappropriation
of any trade secrets or other material confidential that are Seller-Owned
Intellectual Property, Seller Licensed Intellectual Property, or, to the
Knowledge of Seller, Third-Party Intellectual Property exclusively licensed to
Seller and used, or held for use in connection with, the Business by any Person;
(ii) to the Knowledge of Seller, no employee, independent contractor or agent of
Seller or an Affiliate of Seller has misappropriated any trade secrets of any
other Person in the course of performance as an employee, independent contractor
or agent of the Business; and (iii) to the Knowledge of Seller, no employee,
independent contractor or agent of Seller or an Affiliate of Seller is in
default or breach of any term of any employment agreement, nondisclosure
agreement, assignment of invention agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of Seller-Owned Intellectual Property or Seller Licensed Intellectual Property.
(g)    All Seller-Owned Intellectual Property Rights that are Registered
Intellectual Property are valid and enforceable. Each item of such Seller-Owned
Intellectual Property Rights that is Registered Intellectual Property is in
compliance with all Applicable Law, and all filings, payments, and other actions
required to be made or taken to maintain such item of Seller-Owned Intellectual
Property Rights in full force and effect have been made by the applicable
deadline and otherwise in accordance with all Applicable Law. No application
related to such Registered Intellectual Property has been abandoned, allowed to
lapse, or rejected (other than in the ordinary course of prosecution). Section
3.12(g) of the Disclosure Schedule accurately identifies and describes, with
respect to each item of such Registered Intellectual Property, each filing,
payment, and action that must be made or taken on or before the date that is 180
days after the Closing Date in order to maintain each item of such Registered
Intellectual Property in full force and effect.
(h)    Seller maintains (i) machine-readable copies of Seller Proprietary
Software and the Third-Party Software used or held for use in connection with,
or otherwise related to, the Business and (ii) reasonably complete technical
documentation or user manuals for all releases or versions thereof currently in
use by Seller, its Affiliates or their respective customers. Such
machine-readable copy of Seller Proprietary Software conforms to the
corresponding source code listing in all material respects.
(i)    Seller Proprietary Software, and to Seller’s Knowledge, any Third-Party
Software, does not contain any virus, worm, trojan horse, or similar malicious
code. No Publicly Available Software is included, incorporated or embedded in,
linked to, combined or distributed with or, other than Standard Software, used
in the development, maintenance, operation, delivery or provision of any Seller
Proprietary Software or the Products. No source code for any Seller Proprietary
Software has been delivered, licensed, or made available to any escrow agent or
other Person other than those Persons listed on Section 3.12(i) of the
Disclosure Schedule. Seller has no obligation (whether present, contingent, or
otherwise) to deliver, license, or make available the source code for any
Software to any escrow agent or other Person. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to, result in the delivery, license, or
disclosure of any source code for any Seller Proprietary Software.
(j)    All personnel, including employees, agents, consultants and contractors,
who have contributed to or participated in the conception and development of
Seller-Owned Intellectual Property have executed and are legally bound by a
nondisclosure agreement applicable to Seller’s confidential information to which
Seller is the beneficiary either directly or indirectly (for example, in the
case of an employee of a consultant or independent contractor who has entered
into such a nondisclosure agreement

30



--------------------------------------------------------------------------------



with Seller); and have executed appropriate instruments of assignment in favor
of Seller as assignee that have conveyed to Seller complete and exclusive
ownership of such Person’s contribution to all Seller-Owned Intellectual
Property arising from or developed or delivered to Seller or any of its
Affiliates in connection with such Person’s work for or on behalf of the
Business.
(k)    No funding, facilities, or personnel of any Governmental Authority were
used, directly or indirectly, to develop or create, in whole or in part, any
Seller-Owned Intellectual Property used or held for use in connection with, or
otherwise related to, the Business.
(l)    Neither Seller nor any Affiliate of Seller is or ever was a member or
promoter of, or a contributor to, any industry standards body or similar
organization that could require or obligate Seller or any such Affiliate to
grant or offer to any other Person any license or right to or otherwise impair
Seller’s or its Affiliates’ control of any Seller-Owned Intellectual Property.
(m)    Neither the execution, delivery, or performance of this Agreement or any
Ancillary Agreement, nor the consummation of any of the Transactions will, with
or without notice or the lapse of time, result in, or give any other Person the
right or option to cause or declare, (i) a loss of rights in, or Lien on, or the
acceleration of any rights with respect to any Seller-Owned Intellectual
Property, Seller Licensed Intellectual Property or Third-Party Intellectual
Property, (ii) a breach of, or termination or other right arising under, any
Contract required to be listed on Section 3.07(a)(v) of the Disclosure Schedule,
(iii) the release, disclosure, or delivery of any Seller-Owned Intellectual
Property by or to any escrow agent or other Person, or (iv) the grant,
assignment, or transfer to any other Person of any license or other right or
interest under, to, or in any of Seller-Owned Intellectual Property. All
Seller-Owned Intellectual Property will as of the Closing Date be fully
transferable and licensable by Purchaser without restriction and without payment
of any kind to any third party.
(n)    Seller is in compliance with, and has been in compliance with all Data
Security Requirements and Seller’s own rules, policies, and procedures related
to Seller’s conduct of the Business. No notices have been received by, and no
claims, charges or complaints have been made against, Seller by any Person
alleging a violation of any Data Security Requirements. There have not been any
material incidents of data security breaches, unauthorized access or use of any
of the IT Systems, or unauthorized acquisition, destruction, damage, disclosure,
loss, corruption, alteration, or use of any Business Data. The transactions
contemplated by this Agreement will not result in any liabilities in connection
with any Data Security Requirements.
(o)    None of the Seller-Owned Intellectual Property was (i) with respect to
patents, conceived or first actually reduced to practice in performance of a
Government Contract or any other Contract with a Governmental Authority, or
(ii) with respect to “technical data” and “computer software,” as those terms
are defined by FAR Parts 27 and 52 or DFARS Parts 227 and 252, funded partially
or exclusively at expense of a Governmental Authority, and the Governmental
Authority has only “Limited” and “Restricted” rights in such “technical data”
and “computer software,” respectively. In conducting the Business, Seller has
complied with all data rights marking requirements under FAR Parts 27 and 52
and/or DFARS Parts 227 and 252, in each case to the extent applicable to the
Business or affecting the Purchased Assets.
Section 3.13    Significant Customers and Suppliers.
(a)    Section 3.13(a) of the Disclosure Schedule sets forth an accurate and
complete breakdown of the revenues received from the 20 largest customers of the
Business based on revenue for each of the calendar years 2015 and 2014 (each a
“Significant Customer”). Seller has not received any written or oral notice or
other communication, or any other information, expressly, indicating that any
Significant

31



--------------------------------------------------------------------------------



Customer may cease dealing with the Business or may otherwise reduce the volume
of business transacted by such Significant Customer with the Business below
historical levels. Neither Seller nor any Affiliate of Seller has any
outstanding material disputes with any such customer relating to the Business or
the Purchased Assets.
(b)    Section 3.13(b) of the Disclosure Schedule sets forth (i) the applicable
Business Contracts and other terms and conditions relating to the 20 largest
suppliers of the Business based on costs for the calendar years 2015 and 2014,
and (ii) an accurate and complete list of any material sole source suppliers to
the Business. Seller has made available to Purchaser the Business Contracts with
respect to any such sole source supplier. Seller has not received any written
or, to the Knowledge of Seller, oral notice or other communication or other
information, expressly indicating that any of the suppliers listed in Section
3.13(b) of the Disclosure Schedule may cease acting as a supplier to the
Business or otherwise dealing with the Business. Neither Seller nor any
Affiliate of Seller has any outstanding material disputes with any such supplier
relating to the Business or the Purchased Assets.
Section 3.14    Tax Matters.
(a)    There are no Liens (other than Permitted Liens) for Taxes upon any
Purchased Assets.
(b)    All Tax Returns required to be filed with respect to the Purchased
Assets, the Business and the Assumed Liabilities have been timely filed with the
appropriate taxing authority in all jurisdictions in which such Tax Returns are
required to be filed, and all such Tax Returns are true, complete and correct in
all material respects; any and all Taxes owed by Seller (whether or not shown on
any Tax Return) have been timely paid, and there are no pending or threatened
audits, investigations, disputes, notices of deficiency, claims or other Actions
for or relating to any Liabilities for Taxes of Seller; and Seller has not
executed any waiver of any statute of limitations in respect of Taxes nor agreed
to any extension of time with respect to a Tax assessment or deficiency, in each
case with respect to the Purchased Assets, the Business, or the Assumed
Liabilities. No material claim has ever been made by an authority in a
jurisdiction in which Seller does not file a Tax Return with respect to the
Business that Seller is or may be subject to taxation by that jurisdiction in
respect of Taxes that would be covered by or the subject of such Tax Return.
(c)    Seller has deducted, withheld and timely paid to the appropriate
Governmental Authority all Taxes in all material respects as required by Law to
be deducted, withheld or paid by it in connection with amounts paid or owing to,
or allocated to, any employee, independent contractor, creditor, owner,
stockholder, member or other third party, with respect to the Purchased Assets,
the Business and the Assumed Liabilities, and Seller has timely and accurately
complied with all reporting and record keeping requirements related thereto,
including filing of Forms W–2 and 1099s (or other applicable forms) with respect
to the Purchased Assets, the Business and the Assumed Liabilities.
(d)    Seller is the owner for tax purposes of all of the Purchased Assets, and
none of the transactions contemplated hereby are subject to withholding under
Section 1445 of the Code or otherwise.
Section 3.15    Employees and Employee Benefit Plans.
(a)    Section 3.15(a) of the Disclosure Schedule sets forth an accurate and
complete list, as of the date hereof, of the names and current annual salary
rates or current hourly wages, as applicable, bonus opportunity, hire date,
vacation and paid-time-off accrual, principal work location and leave status of
all Business Employees and each such Business Employee’s status as being exempt
or nonexempt from the application of state and federal wage and hour laws
applicable to employees who do not occupy a managerial, administrative, or
professional position. No Business Employee has informed Seller or any

32



--------------------------------------------------------------------------------



of its Affiliates (whether orally or in writing) of any plan to terminate
employment with Seller, and, to the Knowledge of Seller, no Business Employee
has any plans to terminate employment with Seller or any of its Affiliates.
(b)    Section 3.15(b) of the Disclosure Schedule sets forth an accurate and
complete list of all independent contractors, consultants, agents or agency or
temporary employees currently engaged by Seller or any of its Affiliates and
providing services exclusively to the Business, along with the position, date of
retention and rate of remuneration for each such Person. Seller and its
Affiliates have properly classified the Service Providers as either employees or
independent contractors and as exempt or non-exempt for all purposes and has
made all appropriate filings in connection with services provided by, and
compensation paid to, such Service Providers.
(c)    Section 3.15(c) of the Disclosure Schedule sets forth an accurate and
complete list of each “employee benefit plan,” as defined in Section 3(3) of
ERISA (whether or not subject to ERISA), each employment, severance,
termination, retention, consulting, independent contractor or similar Contract
and each other benefit or compensation plan, program, agreement, Contract,
policy or arrangement (whether written or oral), including those providing for
compensation, bonuses, commission, profit-sharing, stock option or other equity
or equity-based incentives, other forms of incentive or deferred compensation,
vacation and paid-time-off benefits, accident, retirement, welfare, cafeteria,
flex spending, fringe benefit, insurance, health or medical benefits, life,
death benefit, disability or sick leave benefits, workers’ compensation,
perquisites, or retention, change in control, severance or benefits, in any
case, which is sponsored, maintained, administered contributed to or required to
be contributed to by Seller or any Affiliate of Seller or with respect to which
Seller or any Affiliate of Seller has any Liability (actual or contingent) and
that covers any current or former Service Provider or the spouses, beneficiaries
or dependents thereof (collectively, the “Employee Plans”).
(d)    Each Employee Plan has been established, funded, administered and
maintained in all material respects in compliance with its terms and the
requirements of Applicable Law, including ERISA and the Code. Each Employee Plan
that is intended to be “qualified” under Section 401(a) of the Code is so
qualified, has received a current favorable determination letter or opinion
letter from the Internal Revenue Service on which it can rely and, to the
Knowledge of Seller, there are no facts or circumstances that are reasonably
likely to adversely affect the qualified status of any such Employee Plan
(e)    No Employee Plan is, and none of Seller or its Affiliates or any of their
respective ERISA Affiliates has any Liability (contingent or otherwise) under or
with respect to (i) a plan that is or was at any time subject to Part 3 of
Subtitle B of Title I of ERISA, Title IV of ERISA or Section 412 of the Code,
(ii) a multiemployer plan as defined in Section 3(37) of ERISA, (iii) a plan
maintained by more than one employer (within the meaning of Section 413(c) of
the Code), or (iv) a multiple employer welfare arrangement (within the meaning
of Section 3(40) of ERISA).
(f)    No Employee Plan provides, and neither Seller nor any of its Affiliates
have any obligation to provide, post-termination or post-employment medical,
life or other welfare benefits to any Service Provider (other than those
required by COBRA for which the covered Person pays the full cost of coverage).
(g)    Neither the execution of this Agreement nor the consummation of the
Transactions, either alone or in combination with another event (whether
contingent or otherwise), would reasonably be expected to give rise directly or
indirectly to the payment of any amount or benefit that could be classified as,
in combination with any other payment or benefit, an “excess parachute payment”
within the meaning of Section 280G(b)(2) of the Code or result in any excise
taxes pursuant to Section 4999 of the Code.

33



--------------------------------------------------------------------------------



Neither the Seller nor any of its Affiliates has any obligation to gross-up or
indemnify any Service Provider with respect to any Tax imposed under Sections
4999 or 409A of the Code. No compensation has been or would reasonably be
expected to be includable in the gross income of any Service Provider as a
result of the operation of Section 409A of the Code.
(h)    Except as contemplated in Sections 6.04(d) and 6.04(f) of this Agreement,
neither the execution or delivery of this Agreement nor the consummation of the
Transactions will (either alone or in conjunction with any other event, whether
contingent or otherwise, including a termination of employment or service)
(i) give rise to any Liability or payment becoming due to any current or former
Service Provider, including, without limitation, liability for severance pay,
unemployment compensation, termination pay or withdrawal liability, (ii)
increase any compensation or benefits otherwise payable to any current or former
Service Provider or (iii) result in any acceleration of the time of payment,
funding or vesting of any such compensation or benefits.
(i)    No Proceeding, audit or investigation (including by any Governmental
Authority) is pending or, to the Knowledge of Seller, threatened against, by or
on behalf of any Employee Plan or the assets, fiduciaries or administrators
thereof (other than claims for benefits in the ordinary course).
(j)    No Employee Plan is governed by the laws of any jurisdiction other than
the United States or provides compensation or benefits to any Service Provider
who resides outside of the United States.
(k)    Seller is not and has never been a party to or subject to, and is not
currently negotiating in connection with entering into, any collective
bargaining agreement or similar contract with a labor union, works council or
similar organization with respect to the Business Employees, and there are, and
since January 1, 2013 have been, no union organization campaigns or activities
in progress with respect to the Business Employees. There is, and since January
1, 2013 has been, no labor strike, picketing, lockout, labor disturbance or work
stoppage pending or, to the Knowledge of Seller, threatened against Seller with
respect to any current or former Business Employees. There are no unfair labor
practice charges pending before the National Labor Relations Board or any other
Governmental Authority, any grievances, complaints, claims or judicial or
administrative proceedings, in each case, which are pending or, to the Knowledge
of Seller, threatened by or on behalf of any Business Employees.
(l)    Seller and its Affiliates are in compliance with all Applicable Laws,
statutes, rules and regulations respecting employment and employment practices,
terms and conditions of employment of current and former Business Employees,
wages and hours, pay equity, discrimination in employment, wrongful discharge,
collective bargaining, fair labor standards, occupational health and safety,
personal rights or any other labor and employment-related matters, in each case,
with respect to the Business Employees.
(m)    Seller and its Affiliates have paid in full to the Service Providers or
adequately accrued for in accordance with GAAP all wages, salaries, commissions,
bonuses, benefits and other compensation due to or on behalf of such Service
Providers; (ii) there is no claim with respect to payment of wages, salary or
overtime pay that has been asserted or is now pending or, to the Knowledge of
Seller, threatened before any Governmental Authority with respect to any current
or former Service Providers; and (iii) neither Seller nor any of its Affiliates
is a party to, or otherwise bound by, any consent decree with, or citation by,
any Governmental Authority relating to any Service Providers.
(n)    Since January 1, 2011, neither Seller nor any of its Affiliates has
engaged in or effectuated any “plant closing” or employee “mass layoff” (in each
case, as defined in the WARN Act affecting any Business Employees.

34



--------------------------------------------------------------------------------



Section 3.16    Environmental Matters.
(a)    No notice, notification, demand, request for information, citation,
summons or order has been received, (to the Knowledge of Seller) no complaint
has been filed, no penalty has been assessed, and no Proceeding (or any basis
therefor) is pending or, to the Knowledge of Seller, is threatened by any
Governmental Authority or other Person relating to the Business and relating to
or arising out of any Environmental Law;
(b)    The Business is, and has at all times since January 1, 2013 been,
operated in material compliance with all Environmental Laws and all
Environmental Permits, and no circumstances exist that will require any material
capital expenditures to be incurred within three years of the date of this
Agreement in order to ensure compliance with Environmental Laws and all
Environmental Permits;
(c)    The Business is not liable for the presence or Release of any Hazardous
Substances at any property currently or formerly owned or occupied by the
Business or at any off-site disposal location, including any site subject to
remediation or corrective action under any Environmental Law;
(d)    There are no Liabilities of the Business of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise arising
under or relating to any Environmental Law or any Hazardous Substance and, to
the Knowledge of Seller, there is no condition, situation or set of
circumstances that could reasonably be expected to result in or be the basis for
any such Liability;
(e)    Seller has not assumed any Liabilities with respect to or affecting the
Business under any Environmental Law by contract or operation of law.
(f)    The Business (and the Business Real Property) is not required to
participate in any form of climate change or emissions reduction, record
keeping, conservation or trading scheme.
(g)    There has been no environmental investigation, study, audit, test, review
or other analysis conducted of which Seller has Knowledge pertaining to the
Business or the Purchased Assets that has not been made available to Purchaser.
Section 3.17    Government Contracts and Government Contract Bids.
(a)    Since January 1, 2010, (i) no Governmental Authority nor any prime
contractor or higher-tier subcontractor under a Government Contract has notified
Seller in writing or, to the Knowledge of Seller, orally of any actual or
alleged violation or breach of any statute, regulation, representation,
certification, disclosure obligation or contract term that could be reasonably
expected to adversely and materially affect the collectability of any receivable
or the award of Government Contracts in the future; (ii) Seller has not received
a written cure notice, show cause notice, stop work order or deficiency notice
relating to Government Contracts; (iii) no Government Contract of Seller has
been terminated for default or cause and Seller has not been threatened in
writing with termination for default or cause that remains unresolved with
respect to any Government Contract; (iv) there has not been any material
withholding or setoff under any Government Contract; and (v) the execution,
delivery or performance of this Agreement will not result in a material
violation, breach or default under any Government Contract and will not require
novation under FAR Subpart 42.12.
(b)    (i) Seller is not a party to any material outstanding claims or contract
disputes relating to the Government Contracts or Government Contract Bids under
the Contract Disputes Act or any other Applicable Law; and (ii) no Governmental
Authority has asserted, and to the Knowledge of Seller, no

35



--------------------------------------------------------------------------------



Governmental Authority has threatened to assert, a written claim against Seller
for breach of contract or violation of any Applicable Laws relating to any
Government Contract.
(c)    Since January 1, 2010, neither Seller nor, to the Knowledge of Seller,
any of its Principals (as defined in FAR 2.101 and 52.209-5), has been debarred,
suspended, or proposed for suspension or debarment, or determined by a
Governmental Authority to be nonresponsible or otherwise excluded from
participation in the award of any Government Contract. To the Knowledge of
Seller, no circumstances exist that would reasonably warrant the institution of
suspension or debarment proceedings against Seller or any of its Principals in
connection with the performance of any Government Contract or Government
Contract Bid.
(d)    Since January 1, 2010, Seller has not received any written notice of any
pending or threatened investigation, prosecution or administrative proceeding
related to any Government Contract or Government Contract Bid.
(e)    Since January 1, 2010, (i) Seller has not made any disclosure in writing
to any Governmental Authority or other customer or prime contractor or
higher-tier subcontractor related to any suspected or alleged violation of an
Applicable Law or a contract requirement by Seller or any of its Principals
relating to any Government Contract or Government Contract Bid; nor, to the
Knowledge of Seller, is Seller required to make any such disclosure to a
Governmental Authority; and (ii) Seller has not conducted or initiated any
internal investigation with respect to any alleged material irregularity,
misstatement or omission arising under or relating to any Government Contract or
Government Contract Bid that would reasonably be expected to require a mandatory
disclosure.
(f)    Since January 1, 2010, Seller has not assigned or otherwise conveyed or
transferred to any Person, any Government Contracts, or any account receivable
relating thereto.
(g)    Since January 1, 2010 (i) each representation and certification made by
Seller in connection with a Government Contract or Government Contract Bid was
current, accurate and complete as of its effective date except for such failures
to be current, accurate or complete as would not reasonably be expected to be
material to Seller; and (ii) Seller is not and has not been in material breach
or default of any Government Contract, and, to the Knowledge of Seller, no event
has occurred which, with the giving of notice or the lapse of time or both,
would constitute such a material breach or default by Seller.
Section 3.18    Product Liability; Product Warranties.
(a)    All Products sold or distributed by Seller have materially complied with
and are in material compliance with all Applicable Laws. Seller and its
Affiliates have materially complied with their warranty obligations with respect
to the Products in Contracts for the sale thereof. Section 3.18(a) of the
Disclosure Schedule sets forth an accurate and complete list of the warranty
costs of the Business on a quarterly basis for fiscal year 2007 through fiscal
year 2015.
(b)    Neither Seller nor any Affiliate of Seller has provided a warranty,
express or implied, written or oral, with respect to the Products other than
pursuant to Seller’s standard terms and conditions as identified in Section
3.18(b) of the Disclosure Schedule and which have been made available to
Purchaser. There are no pending or, to Seller’s Knowledge, threatened claims
(other than warranty claims arising in the ordinary course of business), and
neither Seller nor any Affiliate of Seller have been notified of any claims
(other than the warranty claims arising in the ordinary course of business),
relating to any warranty obligations, failure to meet warranties or material
Product returns. There are no pending Proceedings or, to Seller’s Knowledge,
threatened claims, and neither Seller nor any Affiliate of Seller has been
notified

36



--------------------------------------------------------------------------------



of, any claims relating to Product Liabilities against or involving the Business
or any Product and no such Proceedings or claims have been settled or
adjudicated. There are no outstanding Liabilities for Product Liabilities with
respect to any of the Products relating to any defects, deficiencies or failures
of the Products.
Section 3.19    Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission from Purchaser in
connection with the Transactions.
ARTICLE 4.    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller as follows:
Section 4.01    Corporate Existence and Authorization.
(a)    Purchaser is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
(b)    Purchaser has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by Purchaser of this Agreement have been duly authorized by all
necessary action on the part of Purchaser. This Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
Section 4.02    Governmental Authorization. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority is required to be obtained or made by Purchaser in
connection with the execution, delivery and performance by Purchaser of this
Agreement or the consummation by Purchaser of the Transactions.
Section 4.03    Non-contravention. The execution, delivery and performance by
Purchaser of this Agreement and the consummation by Purchaser of the
Transactions do not and will not (i) contravene, conflict with, or result in any
violation or breach of any material provision of the certificate of
incorporation or bylaws of Purchaser or (ii) contravene, conflict with or result
in a material violation or breach of any provision of any Applicable Law.
Section 4.04    Financial Capability. On the Closing Date, Purchaser will have
sufficient cash, available lines of credit or other sources of immediately
available funds to pay the Closing Date Payment and to perform all other
obligations of Purchaser contemplated by this Agreement.
Section 4.05    Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Purchaser who might be entitled to any fee or commission from Seller or any
of its Affiliates in connection with the Transactions.
ARTICLE 5.    
COVENANTS OF SELLER
Section 5.01    Conduct of the Business. Seller covenants and agrees that,
except as described in Section 5.01 of the Disclosure Schedule, between the date
hereof and the Closing (the “Pre-Closing Period”),

37



--------------------------------------------------------------------------------



Seller shall (i) conduct the Business in the ordinary course consistent with
past practice and (ii) use commercially reasonable efforts to preserve intact
the business organization of the Business and the Purchased Assets, and preserve
its relationships with customers, suppliers, distributors, licensors, licensees,
and others having business dealings with the Business, to the end that the
Purchased Assets, including goodwill, shall be unimpaired at the Closing. Except
as described in Section 5.01 of the Disclosure Schedule, Seller covenants and
agrees that, during the Pre-Closing Period, without the prior written consent of
Purchaser, Seller will not:
(a)    sell, lease, transfer or otherwise dispose (other than the sale of
Inventory in the ordinary course of business consistent with past practice) of
the Purchased Assets or any Business Real Property or permit or allow all or any
portion of any of the Purchased Assets (whether tangible or intangible) or any
Business Real Property to become subject to any Lien, other than Permitted Liens
or Liens that will be released at or prior to the Closing;
(b)    delay payment of any account payable or other Liability of the Business
beyond its due date or the date when such Liability would otherwise have been
paid in the ordinary course of business consistent with past practice;
(c)    (i) enter into any Contract that will be a Business Contract on the
Closing Date, other than Contracts that do not involve payments in excess of
$250,000 in any calendar year or customer or supplier contracts in the ordinary
course of business; or (ii) enter into, extend, materially amend, fail to renew,
cancel or terminate other than for cause any Business Contract other than
Business Contracts that do not involve payments in excess of $250,000 in any
calendar year or customer or supplier contracts in the ordinary course of
business consistent with past practice;
(d)    (i) hire or terminate any Service Provider or (ii) increase or commit to
increase any wages, salaries, incentive compensation or benefits payable to any
Service Provider (except as required by any Applicable Law), or (iii) accelerate
the vesting or payment of any compensation or benefits with respect to any
Service Provider the payment of which would constitute an Assumed Liability;
(e)    change any method of accounting or accounting practice or policy used by
or directly affecting the Business, other than such changes required by GAAP;
(f)    make, change or revoke any Tax election; settle or compromise any claim,
notice, audit report or assessment in respect of Taxes; adopt or change any
accounting method with respect to Taxes; file any amended Tax Return; enter into
any tax allocation agreement, tax sharing agreement, tax indemnity agreement or
closing agreement relating to any Tax; surrender any right to claim a Tax
refund; or consent to any extension or waiver of the statute of limitations
period applicable to any Tax claim or assessment; in each case to the extent
such action would adversely affect the Purchased Assets, Purchaser or the
Business in a Post-Closing Tax Period;
(g)    waive, release, assign, settle or compromise any claims of Seller (to the
extent affecting the Business, the Purchased Assets or the Assumed Liabilities);
(h)    materially change the amount of any insurance coverage related to the
Purchased Assets or the Business;
(i)    dispose of, abandon or allow to lapse any rights in, to or for the use of
any Seller-Owned Intellectual Property other than in the ordinary course of
business consistent with past practice;

38



--------------------------------------------------------------------------------



(j)    other than in the ordinary course of business consistent with past
practice, (i) license from any Person any Intellectual Property Rights or (ii)
transfer or license to any Person any rights to any Seller-Owned Intellectual
Property; or
(k)    agree to take any of the actions specified in this Section 5.01, except
as contemplated by this Agreement and the Ancillary Agreements.
Section 5.02    No Solicitation; Other Offers. During the Pre-Closing Period,
Seller shall not, and shall cause each of its Representatives not to, directly
or indirectly, (a) solicit, initiate, facilitate, support, seek, induce,
entertain or encourage, or take any action to solicit, initiate, facilitate,
support, seek, induce, entertain or encourage any inquiries, announcements or
communications relating to, or the making of any submission, proposal or offer
that constitutes or that would reasonably be expected to lead to, an Acquisition
Proposal, (b) enter into, participate in, maintain or continue any discussions
or negotiations relating to, any Acquisition Proposal with any Person other than
Purchaser, (c) furnish to any Person other than Purchaser any information that
Seller believes or should reasonably know would be used for the purposes of
formulating any inquiry, expression of interest, proposal or offer relating to
an Acquisition Proposal, or take any other action regarding any inquiry,
expression of interest, proposal or offer that constitutes, or would reasonably
be expected to lead to, an Acquisition Proposal or (d) accept any Acquisition
Proposal or enter into any agreement, arrangement or understanding (whether
written or oral) providing for the consummation of any transaction contemplated
by any Acquisition Proposal or otherwise relating to any Acquisition Proposal.
Seller shall, and shall cause each of its Representatives to, immediately cease
and cause to be terminated any and all existing activities, discussions or
negotiations with any Persons conducted prior to or on the date of this
Agreement with respect to any Acquisition Proposal, including suspending such
Persons’ access to any electronic or physical data room and requesting the
return of all confidential information distributed to such Persons. Seller shall
promptly (and in any event within 24 hours) provide, to the extent not
prohibited by the terms of any confidentiality or non-disclosure agreement in
existence as of the date hereof, Purchaser with: (y) an oral and a written
description of any expression of interest, inquiry, proposal or offer relating
to a possible Acquisition Proposal, or any request for information that could
reasonably be expected to be used for the purposes of formulating any inquiry,
proposal or offer regarding a possible Acquisition Proposal, that is received by
Seller or its Representatives from any Person, including in such description the
identity of the Person from which such expression of interest, inquiry,
proposal, offer or request for information was received (the “Other Interested
Party”), and (z) a copy of each written communication and a complete summary of
each other communication transmitted on behalf of the Other Interested Party or
any of the Other Interested Party’s Representatives to Seller or its
Representatives or transmitted on behalf of Seller or its Representatives to the
Other Interested Party or any of the Other Interested Party’s Representatives.
Section 5.03    Access to Information. During the Pre-Closing Period, Seller
shall (i) give Purchaser and its Representatives reasonable access to the
offices, properties, books and records of the Business, (ii) furnish to
Purchaser and its Representatives such financial and operating data and other
information relating to the Business as such Persons may reasonably request and
(iii) instruct Seller employees with knowledge of the Business and counsel and
financial advisors of Seller to cooperate with Purchaser in its investigation of
the Business. Any investigation pursuant to this Section 5.03 shall be conducted
in such manner as not to interfere unreasonably with the conduct of Seller.
Section 5.04    Notices of Certain Events. During the Pre-Closing Period, Seller
shall promptly notify Purchaser of:
(a)    any notice or other communication from any Person alleging that the
Consent of such Person is or may be required in connection with the
Transactions;

39



--------------------------------------------------------------------------------



(b)    any notice or other communication from any Governmental Authority (i)
delivered in connection with the Transactions or (ii) indicating that a Permit
is revoked or about to be revoked or that a Permit is required in any
jurisdiction in which such Permit has not been obtained;
(c)    any actions, suits, claims, investigations or proceedings commenced or,
to its Knowledge, threatened against, relating to or involving or otherwise
affecting the Business or the Purchased Assets, that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to
Sections 3.09 or 3.12, as the case may be, or that relate to the consummation of
the Transactions;
(d)    any inaccuracy in or breach of any representation, warranty or covenant
contained in this Agreement; and
(e)    any event, condition, fact or circumstance that would make the timely
satisfaction of any of the conditions set forth in Article 7 impossible or
unlikely.
No such notice shall be deemed to supplement or amend the Disclosure Schedule
for the purpose of (i) determining the accuracy of any of the representations
and warranties made by Seller in this Agreement, or (ii) determining whether any
of the conditions set forth in Article 7 has been satisfied.
Section 5.05    Insurance. For six years after the Closing Date, Seller shall
continue to maintain products liability insurance with respect to Products
insured as of the Closing Date providing substantially the same coverage as in
effect on the date thereof and Seller shall cause Purchaser to be named as an
additional insured on each such policy. Seller shall deliver to Purchaser
certificates of insurance or binders reasonably satisfactory to Purchaser,
issued by one or more insurance carriers reasonably satisfactory to Purchaser,
evidencing fully paid and non-cancelable general liability insurance coverage
with respect to claims arising out of events or occurrences on or prior to the
Closing Date (whether or not reported), in amounts not less than the amounts
maintained by Seller on the date of this Agreement and naming Purchaser as
additional insured prior to the Closing Date.
ARTICLE 6.    
ADDITIONAL COVENANTS OF THE PARTIES
Section 6.01    Commercially Reasonable Efforts.
(a)    Seller shall use commercially reasonable efforts to cause the conditions
set forth in Sections 7.01 and 7.02 to be satisfied on a timely basis, and
Purchaser shall use commercially reasonable efforts to cause the conditions set
forth in Sections 7.01 and 7.03 to be satisfied on a timely basis.
(b)    In furtherance of, and not in limitation of Section 6.01(a), as promptly
as practicable after the execution of this Agreement, each party to this
Agreement (i) shall make all filings and give all notices reasonably required to
be made and given by such party in connection with the Transactions, and (ii)
shall use all commercially reasonable efforts to obtain all Consents required to
be obtained (pursuant to any Applicable Law, Contract, or otherwise) by such
party in connection with the Transactions. Each party shall, upon request of
another party and to the extent permitted by Applicable Law or applicable
Contracts, promptly deliver to such other party a copy of each such filing made,
each such notice given and each such Consent obtained by it.

40



--------------------------------------------------------------------------------



Section 6.02    Confidentiality; Public Announcements.
(a)    Each of the parties hereby acknowledges and agrees to continue to be
bound by the Non-Disclosure and Standstill Agreement, dated September 18, 2015,
by and between Behrman Capital and Seller (as amended from time to time, the
“Confidentiality Agreement”) until the Closing, at which point the
Confidentiality Agreement will automatically terminate.
(b)    Neither Party shall, and each Party shall cause each of its
Representatives not to, directly or indirectly, issue any press release or other
public statement relating to the terms of this Agreement or the Transactions or
use the other Party’s name in any media interview, advertisement, news release,
press release or professional or trade publication, or in any print media,
whether or not in response to an inquiry, without the prior written approval of
such Party, unless required by Applicable Law.
Section 6.03    Access to Records and Personnel.
(a)    From and after the Closing until the sixth anniversary of the Closing,
Seller and Purchaser shall provide, or cause to be provided, to each other, as
soon as reasonably practicable after written request therefor and at the
requesting party’s sole expense, reasonable access (including using commercially
reasonable efforts to give access to third parties possessing information),
during normal business hours, to the other party’s Representatives and to any
books, records, documents, files and correspondence in the possession or under
the control of the other party that the requesting party reasonably needs (i) to
comply with reporting, disclosure, filing or other requirements imposed on the
requesting Party (including under Applicable securities Laws) by a Governmental
Authority having jurisdiction over the requesting party in connection with the
Transactions, (ii) for use in any other judicial, regulatory, administrative or
other Proceeding or in order to satisfy audit, accounting, claims, regulatory,
litigation or other similar requirements arising from the Transactions, (iii)
for use in any Proceeding relating to the infringement of the Intellectual
Property Rights of another Person or (iv) to comply with its obligations under
this Agreement; provided, however, that no party shall be required to provide
access to or disclose information where such access or disclosure (y) is related
to any claim against a party or such party’s Affiliates or (z) would violate any
Applicable Law or Contract, or waive any attorney-client or other similar
privilege, and each party may redact information regarding itself or its
Affiliates or otherwise not relating to the other party and its Affiliates, and,
in the event such provision of information could reasonably be expected to
violate any Applicable Law or Contract or waive any attorney-client or other
similar privilege, the parties shall take commercially reasonable measures to
permit the compliance with such obligations in a manner that avoids any such
harm or consequence.
(b)    Except as otherwise provided in this Agreement, any information owned by
a party that is provided to a requesting party pursuant to this Section 6.03
shall be deemed to remain the property of the providing party. Unless
specifically set forth herein, nothing contained in this Agreement shall be
construed as granting or conferring rights of license or otherwise in any such
information.
(c)    Except as otherwise provided herein, each party shall use commercially
reasonable efforts to retain the books, records, documents, instruments,
accounts, correspondence, writings, evidences of title and other papers relating
to the Business (the “Books and Records”) in such party’s respective possession
or control for six years following the Closing Date. Following the expiration of
such period, either party may destroy or otherwise dispose of any Books and
Records, provided that, prior to such destruction or disposal (i) such party
shall use commercially reasonable efforts to provide no less than 30 days’ prior
written notice to the other party of any such proposed destruction or disposal
(which notice shall specify in detail which of the Books and Records is proposed
to be so destroyed or disposed of) and

41



--------------------------------------------------------------------------------



(ii) if a recipient of such notice shall request in writing prior to the
scheduled date for such destruction or disposal that any of the information
proposed to be destroyed or disposed of be delivered to such recipient, such
party proposing the destruction or disposal shall, as promptly as practicable,
arrange for the delivery of such of the Books and Records as was requested by
the recipient (it being understood that all reasonable out-of-pocket costs
associated with the delivery of the requested Books and Records shall be paid by
such recipient).
(d)    Without limiting the representations of Seller set forth in Article 3, no
party shall have any Liability to any other party in the event that any
information exchanged or provided pursuant to Section 6.03 is found to be
inaccurate. No party shall have any Liability to any other party if any
information is destroyed or lost after reasonable commercial efforts by such
party to comply with the provisions of Section 6.03(c).
(e)    From and after the Closing until the third anniversary thereof, unless
otherwise required by Applicable Law, the rules and regulations of any stock
exchange or quotation services on which such party’s stock is traded or quoted
or provided pursuant to Section 6.01(a) of this Agreement, each party shall hold
confidentially, and shall cause its Affiliates and Representatives to hold
confidentially, all information furnished or made available by a party (the
“Provider”) to the other party (the “Receiver”) pursuant to this Section 6.03
and the terms of this Agreement (all such information being referred to as
“Confidential Information”). The parties shall, and shall cause their
Representatives to, use the Confidential Information only in connection with the
performance of this Agreement or as otherwise contemplated hereby. Confidential
Information furnished or made available pursuant to this Section 6.03 shall not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by the Receiver or its Representatives in
violation of this Agreement, (ii) becomes available to the Receiver or its
Representatives on a non-confidential basis from a Person other than the
Provider or its Representatives who is not known by the Receiver to be bound by
a confidentiality agreement with the Provider or any or its Representatives, or
is not known by the Receiver to be under an obligation to the Provider or any of
its Representatives not to transmit the information to the Receiver, (iii) was
in the possession of the Receiver prior to disclosure by the Provider or its
Representatives or (iv) is developed by the Receiver independent of any
Confidential Information provided hereunder. Nothing in this Section 6.03 shall
affect Purchaser’s rights in the Business following the Closing. In the event
that the Receiver or any of its Representatives are required by Applicable Law
or the rules and regulations of any stock exchange or quotation services on
which such party’s stock is traded or quoted to disclose any Confidential
Information, the Receiver shall provide the Provider with prompt notice of such
request or requirement in order to enable the Provider to: (i) seek an
appropriate protective order or other remedy, (ii) consult with the Receiver
with respect to the Provider’s taking steps to resist or narrow the scope of
such request or legal process or (iii) waive compliance, in whole or in part,
with the terms of this Section 6.03(e). In the event that such protective order
or other remedy is not obtained, or the Provider waives compliance, in whole or
in part, with the terms of this Section 6.03(e), the Receiver or its
Representative, as the case may be, shall use commercially reasonable efforts to
disclose only that portion of the Confidential Information that the Receiver is
advised in writing by its legal counsel is legally required to be disclosed and
to ensure that all Confidential Information that is so disclosed will be
accorded confidential treatment.
(f)    Nothing in this Section 6.03 shall require any party to violate any
agreement with any third parties regarding the confidentiality of confidential
and proprietary information or of customer information; provided, however, that
in the event that any party is required under this Section 6.03 to disclose any
such information, that party shall provide notice of the basis for any such
potential violation and use commercially reasonable efforts to seek to obtain
such third party’s consent to the disclosure of such information and implement
requisite procedures to enable the disclosure of such information.

42



--------------------------------------------------------------------------------



Section 6.04    Employee Matters.
(a)    No earlier than five days prior to the Closing and no later than two days
prior to the Closing, Seller shall update the information provided in Section
3.15(a) of the Disclosure Schedule with information current as of such date.
(b)    Subject to satisfaction of Purchaser’s standard employment
qualifications, including, without limitation, verification of eligibility for
employment, no later than five Business Days after the date of this Agreement
(the “Offer Date”), Purchaser or an Affiliate of Purchaser shall extend offers
of Comparable Employment, to be effective as of the Closing Date, to all
Business Employees who are actively employed by Seller or an Affiliate thereof
as of the Offer Date and not absent on any type of leave or disability (any such
employees on leave or disability, the “Leave Employees”). Purchaser or an
Affiliate of Purchaser shall extend offers of Comparable Employment to such
Leave Employees as of the date on which such Leave Employee is able to return to
active employment and presents himself or herself to Purchaser for active
employment; provided that such Leave Employee presents himself or herself to
Purchaser for active employment no later than one year following the date on
which such leave commenced. Notwithstanding the foregoing, the Leave Employees
shall remain employees of Seller and its Affiliates and shall be provided all
required insurance and other benefits by Seller and its Affiliates unless and
until such employees return to active employment with Purchaser following the
Closing (the date on which any such Leave Employee returns to active employment
with Purchaser, the “Leave Employee Start Date”) or terminate employment with
Seller and its Affiliates. Employees who accept Comparable Employment with
Purchaser or its Affiliates and who commence employment with Purchaser or an
Affiliate of Purchaser shall be referred to as “Transferred Employees” effective
as of (i) for Business Employees who are actively employed as of the Closing,
immediately following the Closing, and (ii) for Leave Employees, upon the
applicable Leave Employee Start Date (the date on which any such Business
Employee or Leave Employee commences employment with Purchaser or an Affiliate
thereof, the “Transfer Date”). During the period commencing on the Closing Date
and ending on December 31, 2016, Purchaser shall (or shall cause its Affiliates
to) provide each Transferred Employee with Comparable Employment. Seller shall
cooperate with and use its best efforts to make its employees reasonably
accessible to Purchaser and to assist Purchaser in its efforts to secure
satisfactory employment arrangements with the Business Employees. Seller shall
terminate (or shall cause its Affiliates to terminate) for all purposes
(including under all Employee Plans) the employment of all Business Employees
who agree to become Transferred Employees, effective immediately prior to the
Closing (or, if later, the applicable Transfer Date).
(c)    With respect to Transferred Employees, Purchaser or its Affiliates shall
(i) recognize, for purposes of determining eligibility and participation under
all plans and programs maintained by Purchaser or its Affiliates that provide
employee benefits to the Transferred Employees following the applicable Transfer
Date (the “Purchaser Plans”), service with Seller and its Affiliates prior to
the Transfer Date to the extent such service was recognized under the
corresponding Employee Plan covering such Transferred Employees prior to the
Transfer Date (except to the extent such recognition would result in a
duplication of benefits), (ii) use commercially reasonable efforts to waive any
pre-existing condition exclusion, actively-at-work requirement or waiting period
under all Purchaser Plans providing employee health and other welfare benefits,
except to the extent such pre-existing condition, exclusion, requirement or
waiting period was satisfied or would not have applied to such individual under
the corresponding Employee Plan covering such Transferred Employees prior to the
Transfer Date, and (iii) provide full credit for any co-payments, deductibles or
eligible expenses made or incurred prior to the Transfer Date for the plan year
in which the Closing Date occurs (to the extent such credit would have been
given under comparable Employee Plans prior to the Closing).

43



--------------------------------------------------------------------------------



(d)    Subject to the acceptance of employment with Purchaser by a Transferred
Employee and the execution of a release in favor of Seller, upon the expiration
of any statutory revocation period with respect to such release, Seller shall
pay to each such Transferred Employee who participated in Seller’s Incentive
Bonus Plan as of immediately prior to the Closing Date the pro-rata portion of
such Transferred Employee’s target bonus opportunity for the performance period
under such Incentive Bonus Plan in which the Closing Date occurs, determined by
multiplying such Transferred Employee’s target bonus for the performance period
in which the Closing Date occurs by a fraction, the numerator of which equals
the number of days that have elapsed between the beginning of the performance
period and the Closing Date, and the denominator of which equals 366. On the
Closing Date Seller shall provide Purchaser with a list of the pro-rata bonuses
paid or to be paid, as applicable, to the Transferred Employees pursuant to this
Section 6.04(d).
(e)    Purchaser and Seller intend that the transactions contemplated hereby
shall not result in a severance of employment of any Transferred Employee prior
to or upon the consummation of the transactions contemplated by this Agreement
for purposes of any severance or termination benefit.
(f)    Upon each Transferred Employee’s termination of employment in accordance
with Section 6.04(a), Seller shall pay to such Transferred Employee the full
balance of his or her accrued vacation as of such termination date.
(g)    Seller shall retain and be solely responsible for all Liabilities,
including with respect to any “qualifying event” (as defined under COBRA), under
COBRA incurred by Seller or any of its Affiliates on or prior to the Closing
Date or arising as a result of the Transactions, and any Liabilities under COBRA
with respect to all “M&A qualified beneficiaries” as defined in Treasury
Regulation Section 54.4980B-9.
(h)    Seller shall be solely responsible for complying with the WARN Act and
any and all obligations under other Applicable Laws requiring notice of plant
closings, relocations, mass layoffs, reductions in force or similar actions (and
for any failures to so comply), in any case, applicable to Business Employees as
a result of any action by Seller and its Affiliates on or prior to the Closing
Date, or following the Closing with respect to any Business Employee who does
not become a Transferred Employee for any reason. On the Closing Date, Seller
shall notify Purchaser of any terminations or layoffs of any Business Employees
during the 90-day period prior to the Closing.
(i)    The parties acknowledge and agree that all provisions contained in this
Section 6.04 are included for the sole benefit of the respective parties and
shall not create any right or remedy (including any third-party beneficiary
rights) in any other Person, including any employees or former employees or
other service providers of the Business, any participant in any Employee Plan or
any beneficiary thereof or any Transferred Employee. Nothing in this Section
6.04 shall be construed as any right to continued employment, or any particular
term or condition of employment, of any Person with Seller or Purchaser (or any
of their respective Affiliates), nor shall any provision of this Section 6.04
require Purchaser or any of its Affiliates to continue, terminate or amend or
modify any employee benefit plan on or after the Closing Date for Transferred
Employees. Nothing in this Section 6.04 shall (i) restrict the right of
Purchaser or any of its Affiliates to terminate the employment of any Person
(including any Transferred Employee) at any time and for any or no reason, (ii)
constitute or be construed as an amendment, termination or other modification of
any benefit or compensation plan, program, policy, agreement or arrangement, or
(iii) prevent Purchaser or any of its Affiliates from amending, modifying or
terminating any benefit or compensation plan, program, policy, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them in accordance with its terms and Applicable Law.

44



--------------------------------------------------------------------------------



Section 6.05    Non-Compete; Non-Solicit.
(a)    As a material inducement and consideration for Purchaser to enter into
this Agreement, during the period beginning on the Closing Date and ending on
the five-year anniversary thereof, Seller shall not, and shall cause its
Subsidiaries not to, without the prior written consent of Purchaser, (i) engage,
directly or indirectly, in any activities that compete with the Business
anywhere in the world, or (ii) have an interest in any Person that competes,
directly or indirectly, with the Business anywhere in the world in any capacity,
including as a partner, shareholder, member, principal, agent, trustee or
consultant; or (iii) intentionally interfere in any material respect with the
business relationships (whether formed prior to or after the date of this
Agreement) between the Business and customers or suppliers of Business. Neither
Seller nor any of its Subsidiaries shall be precluded from engaging in the
Retained Business. “Retained Business” shall mean any business as conducted by
Seller or any of its Subsidiaries as of the date of this Agreement other than
the Business.
(b)    For a period of two years from the Closing Date, Seller shall not, and
shall cause its Subsidiaries not to, directly or indirectly, solicit to hire as
an employee or engage as a consultant or hire as an employee or engage as a
consultant any Transferred Employee; provided that Seller shall not be precluded
from (x) soliciting or hiring any such employee whose employment was terminated
by Purchaser or any of its Affiliates prior to such Seller solicitation or (y)
soliciting, but not hiring, any such employee pursuant to a general or public
solicitation not targeted at such Person.
(c)    For the avoidance of doubt, the restrictions contained in this Section
6.05 shall not apply to any Person that acquires Seller or such Person’s
Affiliates, except that the restrictions contained in this Section 6.05 shall
continue to apply to Seller and its current and future Subsidiaries in
accordance with the terms hereof.
Section 6.06    Certain Tax Matters.
(a)    Transfer Taxes. Transfer Taxes shall be borne by Seller. For purposes of
this Agreement, the term “Transfer Taxes” shall mean all transfer, stamp,
documentary, sales, use, registration, value-added and other similar Taxes
(including all applicable real estate transfer Taxes) incurred in connection
with or attributable to this Agreement and the Transactions.
(b)    Allocation of Property Taxes. To the extent not otherwise provided in
this Agreement, Seller shall be responsible for and shall promptly pay when due
all Property Taxes levied with respect to the Purchased Assets attributable to
the Pre-Closing Tax Period. All Property Taxes (for the avoidance of doubt,
other than Transfer Taxes) levied with respect to the Purchased Assets for the
Straddle Period shall be apportioned between Purchaser and Seller based on the
number of days of such Straddle Period included in the Pre-Closing Tax Period
and the number of days of such Straddle Period included in the Post-Closing Tax
Period. Seller shall be liable for the proportionate amount of such Property
Taxes that is attributable to the Pre-Closing Tax Period, and Purchaser shall be
liable for the proportionate amount of such Property Taxes that is attributable
to the Post-Closing Tax Period. Upon receipt of any bill for such Property
Taxes, Purchaser or Seller, as applicable, shall present a statement to the
other setting forth the amount of reimbursement to which each is entitled under
this Section 6.06(b) together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the party owing it to the other within 10 days after delivery of such
statement. In the event that Purchaser or Seller makes any payment for which it
is entitled to reimbursement under this Section 6.06(b), the applicable party
shall make such reimbursement promptly but in no event later than 10 days after
the presentation of

45



--------------------------------------------------------------------------------



a statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement.
(c)    Cooperation. Purchaser and Seller agree to furnish or cause to be
furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to the Purchased Assets as is reasonably
necessary for the filing of all Tax Returns by Purchaser or Seller, the making
of any election relating to Taxes, the preparation for any audit by any taxing
authority and the prosecution or defense of any claim, suit or proceeding
relating to any Tax. Each of Purchaser and Seller shall retain all books and
records with respect to Taxes pertaining to the Purchased Assets for the
applicable statute of limitations.
(d)    Notice of Pending or Threatened Audits or Assessments. Seller shall
promptly notify Purchaser in writing upon receipt by Seller of notice of any
pending or threatened Tax audits or assessments relating to the income,
properties or operations of Seller that reasonably may be expected to relate to
or give rise to a Lien on the Purchased Assets or the Business.
(e)    Treatment of Indemnification Payments. Any payments made to any party
pursuant to Article 9 shall constitute an adjustment of the Purchase Price for
Tax purposes and shall be treated as such by Purchaser and Seller on their Tax
Returns to the extent permitted by law.
(f)    Inventory. Purchaser hereby agrees to sell the Inventory in the normal
course of business.
Section 6.07    Wrong Pockets.
(a)    If and to the extent that it is determined after Closing that legal title
to or beneficial or other interest in all or part of any Excluded Assets have
been transferred to Purchaser, Purchaser shall, promptly upon the reasonable
request of Seller, (i) execute all such agreements, deeds or other documents as
may be necessary for the purposes of transferring such assets (or part thereof)
or the relevant interests in them back to Seller, (ii) complete all such further
acts or things as Seller may reasonably direct in order to transfer such assets
or the relevant interests in them back to Seller, and (iii) hold the asset (or
part thereof), or relevant interest in the asset, on trust for Seller (to the
extent permitted by Applicable Law) until such time as the transfer is validly
effected to vest the asset (or part thereof) or relevant interest in the asset
back to Seller.
(b)    If and to the extent that it is determined after Closing that legal title
to or beneficial or other interest in all or part of any Purchased Assets have
not been transferred to Purchaser, Seller shall, promptly upon the reasonable
request of Purchaser, (i) execute all such agreements, deeds or other documents
as may be necessary for the purposes of transferring such assets (or part
thereof) or the relevant interests in them to Purchaser, (ii) complete all such
further acts or things as Purchaser may reasonably direct in order to transfer
such assets or the relevant interests in them to Purchaser, and (iii) hold the
asset (or part thereof), or relevant interest in the asset, on trust for
Purchaser (to the extent permitted by Applicable Law) until such time as the
transfer is validly effected to vest the asset (or part thereof) or relevant
interest in the asset to Purchaser.
Section 6.08    Shared Contracts. Seller agrees to use commercially reasonable
efforts to seek the consent, if requested by Purchaser, of the counterparty to
any Contract which is used in the Business but is not included within Purchased
Assets to partially assign or otherwise separate for the benefit of Purchaser
the portion of such Contract relating to the Business. Seller will use
commercially reasonable efforts to identify such Contracts to Purchaser as soon
as practicable following the execution of this Agreement.

46



--------------------------------------------------------------------------------



Section 6.09    Collection of Accounts Receivable. Seller agrees that it shall
forward to Purchaser promptly (and in any event within 30 days after the end of
each month) any monies, checks or instruments received by Seller after the
Closing Date in respect of any Purchased Asset. Seller shall provide to
Purchaser such reasonable assistance as Purchaser may request with respect to
the collection of any accounts receivable included in the Purchased Assets.
Seller hereby grants to Purchaser a power of attorney to endorse and cash any
checks or instruments payable or endorsed to Seller or its order which are
received by Purchaser and which relate to any Purchased Asset.
Section 6.10    State Department Notification. Purchaser and Seller shall each
deliver notice of the Transactions to the Directorate of Defense Trade Controls
of the U.S. Department of State within five days after the Closing Date.
Section 6.11    Updated Financial Statements. No later than April 14, 2016,
Seller shall provide Purchaser with (i) a statement setting forth the summary
balance sheet of the Business as of March 31, 2016 and (ii) a statement setting
forth the related profit and loss statement for the three months ended March 31,
2016 (the “Interim Financial Statements”).
ARTICLE 7.    
CONDITIONS TO CLOSING
Section 7.01    Conditions to the Obligations of Each Party. The obligations of
the parties to consummate the Transactions are subject to the satisfaction of
the following conditions:
(a)    Governmental Approvals. All notices to, filings with and Consents of
Governmental Authorities required to be made or obtained under any Applicable
Law in connection with the execution, delivery and performance of this Agreement
and the consummation of the Transactions shall have been made or obtained.
(b)    No Injunction. No temporary restraining order, preliminary or permanent
injunction or other order or decree issued by any Governmental Authority of
competent jurisdiction shall be in effect which prevents the consummation of the
Transactions on the terms contemplated herein, and no Applicable Law shall have
been enacted or be deemed applicable to the Transactions that makes consummation
of the Transactions illegal.
Section 7.02    Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Transactions are subject to the satisfaction, at or
prior to the Closing, of the following further conditions:
(a)    Representations and Warranties. Each of (i) the representations and
warranties of Seller set forth in Sections 3.01, 3.11(a) and 3.19 shall be true
and correct in all respects as of the date of this Agreement and as of the
Closing Date as if made on the Closing Date and (ii) the other representations
and warranties made by Seller in this Agreement shall have been accurate in all
material respects as of the date of this Agreement and shall be accurate in all
material respects as of the Closing Date as if made as of the Closing Date
(except for representations and warranties that speak as of a particular date,
which shall be accurate in all material respects as of such date), in the case
of this clause “(ii)”, without giving effect to any Material Adverse Effect or
other materiality qualifications, or any similar qualifications, contained or
incorporated directly or indirectly in such representations and warranties.

47



--------------------------------------------------------------------------------



(b)    Covenants. Each of the covenants and obligations that Seller is required
to comply with or to perform at or prior to the Closing shall have been complied
with and performed in all material respects.
(c)    Consents. Each of the Consents set forth in Schedule 7.02(c) shall have
been obtained in form and substance reasonably satisfactory to Purchaser and
shall be in full force and effect.
(d)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred or still be occurring any Material Adverse Effect.
(e)    Executed Agreements and Certificates. Purchaser shall have received the
agreements and documents from Seller set forth in Section 2.04, each of which
shall be in full force and effect.
(f)    Key Employee Offer Letters. The Offer Letters executed by each of the Key
Employees shall be in full force and effect, and no Key Employee shall have
evidenced any intention to terminate employment with Purchaser following the
Closing.
(g)    Employees. As of immediately prior to the Closing, at least 80% of the
Business Employees other than the Key Employees shall have accepted Purchaser’s
offer to become an employee of Purchaser immediately following the Closing and
shall not have evidenced any intention to terminate their employment with
Purchaser following the Closing.
(h)    Transfer of Export Licenses. Purchaser shall have received from Seller
evidence that Seller has received approval from the Bureau of Industry and
Security of the U.S. Department of Commerce to transfer the export licenses set
forth on Schedule 7.02(h) from Seller to Purchaser.
(i)    Termination of Technical Assistance Agreements. Purchaser shall have
received from Seller evidence that Seller has notified the Directorate of
Defense Trade Controls of the U.S. Department of State of the termination of the
Technical Assistance Agreements set forth on Schedule 7.02(i).
(j)    FIRPTA. Purchaser shall have received from Seller all necessary forms and
certificates complying with Applicable Law, duly executed and acknowledged,
certifying that the transactions contemplated hereby are exempt from withholding
under Section 1445 of the Code.
(k)    Litigation. There shall not have been commenced by or before any
Governmental Authority and still be pending any Proceeding that seeks to prevent
(i) the consummation of the Transactions on the terms, or (ii) the transfer to
Purchaser all of the respective rights and benefits, contemplated herein.
Section 7.03    Conditions to the Obligations of Seller. The obligations of
Seller to consummate the Transactions are subject to the satisfaction of the
following further conditions:
(a)    Representations and Warranties. Each of the representations and
warranties made by Purchaser in this Agreement (i) shall have been accurate in
all material respects as of the date of this Agreement, without giving effect to
any materiality qualifications contained or incorporated directly or indirectly
in such representations and warranties, and (ii) shall be accurate in all
material respects as of the Closing Date as if made as of the Closing Date
(except for representations and warranties that speak as of a particular date,
which shall be accurate in all material respects as of such date), without
giving effect to any materiality qualifications contained or incorporated
directly or indirectly in such representations and warranties.

48



--------------------------------------------------------------------------------



(b)    Covenants. Each of the covenants and obligations that Purchaser is
required to comply with or to perform at or prior to the Closing shall have been
complied with and performed in all material respects.
(c)    Executed Agreements and Certificates. Seller shall have received the
agreements and documents from Purchaser set forth in Section 2.03, each of which
shall be in full force and effect.
ARTICLE 8.    
TERMINATION
Section 8.01    Termination. This Agreement may be terminated and the
Transactions may be abandoned at any time prior to the Closing Date:
(a)    by mutual written agreement of Seller and Purchaser;
(b)    by either Seller or Purchaser, if the Closing has not occurred on or
before May 20, 2016 (the “End Date”); provided, further, that the right to
terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose willful or intentional material breach of any provision of this
Agreement results in the failure of the Closing to occur by such time;
(c)    by either Purchaser or Seller, if a Governmental Authority shall have
issued any order, injunction or other decree or taken any other action, in each
case, which has become final and non-appealable and which restrains, enjoins or
otherwise prohibits the Transactions;
(d)    by Purchaser, if (i) any representation or warranty of Seller contained
in this Agreement shall be inaccurate such that the condition set forth in
Section 7.02(a) would not be satisfied or (ii) the covenants or obligations of
Seller contained in this Agreement shall have been breached in any material
respect such that the condition set forth in Section 7.02(b) would not be
satisfied; provided, however, that if an inaccuracy or breach is curable by
Seller during the 30-day period after Purchaser notifies Seller in writing of
the existence of such inaccuracy or breach (the “Seller Cure Period”), then
Seller shall have the right to cure such innacuracy or breach and Purchaser
shall not have the right to terminate this Agreement under this Section 8.01(d)
as a result of such inaccuracy or breach unless such inaccurancy or breach
remains uncured as of the expiration of the Seller Cure Period; or
(e)    by Seller, if (i) any representation or warranty of Purchaser contained
in this Agreement shall be inaccurate such that the condition set forth in
Section 7.03(a) would not be satisfied or (ii) the covenants or obligations of
Purchaser contained in this Agreement shall have been breached in any material
respect such that the condition set forth in Section 7.03(b) would not be
satisfied; provided, however, that if an inaccuracy or breach is curable by
Purchaser during the 30-day period after Seller notifies Purchaser in writing of
the existence of such inaccuracy or breach (the “Purchaser Cure Period”), then
Purchaser shall have the right to cure such innacuracy or breach and Seller
shall not have the right to terminate this Agreement under this Section 8.01(e)
as a result of such inaccuracy or breach unless such inaccurancy or breach
remains uncured as of the expiration of the Purchaser Cure Period.
The party desiring to terminate this Agreement pursuant to this Section 8.01
(other than pursuant to Section 8.01(a)) shall give a notice of such termination
to the other party setting forth a brief description of the basis on which such
party is terminating this Agreement.

49



--------------------------------------------------------------------------------



Section 8.02    Effect of Termination. If this Agreement is terminated pursuant
to Section 8.01, this Agreement shall become void and of no effect without
Liability of any party (or any Representative, stockholder or Affiliate of such
party) to the other party hereto; provided that: (i) no party shall be relieved
of any obligation or Liability arising from any prior material breach by such
party of any provision of this Agreement and (iii) the parties shall, in all
events, remain bound by and continue to be subject to the provisions set forth
in Section 6.02 and Article 10, which shall survive any termination of this
Agreement.
ARTICLE 9.    
INDEMNIFICATION
Section 9.01    Survival of Representations, Etc.
(a)    The representations and warranties made by Seller or Purchaser in this
Agreement shall survive the Closing until the date that is 12 months following
the Closing Date; provided, however, that (i) the representations and warranties
of Seller set forth in Sections 3.01, 3.11(a), 3.14 and 3.19 shall survive until
the date that is 60 days after the end of the applicable statute of limitations
(the representations and warranties in clause (i) herein referred to
collectively, as the “Seller Fundamental Representations”); (ii) the
representations and warranties of Seller set forth in Section 3.11(b) shall
survive until July 31, 2017; and (iii) the representations and warranties of
Purchaser set forth in Section 4.01 shall survive until the date that is 60 days
after the end of the applicable statute of limitations. Notwithstanding the
foregoing, if at any time prior to the expiration of the applicable survival
period, a party delivers to the other a written notice alleging the existence of
an inaccuracy in or a breach of any of such representation or warranty and
asserting a claim for recovery under Section 9.02 or 9.03 based on such alleged
inaccuracy or breach, then the claim asserted in such notice shall survive until
such time as such claim is fully and finally resolved.
(b)    The representations, warranties, covenants and obligations of Seller, and
the rights and remedies that may be exercised by the Purchaser Indemnified
Parties, shall not be limited or otherwise affected by or as a result of any
information furnished or made available to, or any investigation made by or
knowledge of, any of the Purchaser Indemnified Parties or any of their
Representatives other than to the extent such information is expressly set forth
in the Disclosure Schedule.
(c)    For purposes of this Agreement, the representations and warranties made
by Seller shall be deemed to be qualified by the information set forth in the
Disclosure Schedule; provided, however, for purposes of clarity that no
information or statement set forth in the Disclosure Schedule shall be deemed to
expand or enlarge any representation or warranty made by Seller and set forth in
this Agreement.
Section 9.02    Indemnification Obligations of Seller. From and after the
Closing, Seller shall hold harmless and indemnify each of the Purchaser
Indemnified Parties from and against, and shall compensate and reimburse each of
the Purchaser Indemnified Parties for, any Damages which are suffered or
incurred by any of the Purchaser Indemnified Parties or to which any of the
Purchaser Indemnified Parties may otherwise become subject (regardless of
whether or not such Damages relate to any third‑party claim) and which arise
from or as a result of, or are connected with:
(a)    any inaccuracy in or breach of any representation or warranty of Seller
as of the date of this Agreement (without giving effect to any “Material Adverse
Effect” or other materiality qualification or any similar qualification
contained or incorporated directly or indirectly in such representation or
warranty);
(b)    any inaccuracy in or breach of any representation or warranty of Seller
as if such representation and warranty had been made on and as of the Closing
Date (except for such representations

50



--------------------------------------------------------------------------------



and warranties that address matters only as of a particular time, which need
only be accurate as of such time) (without giving effect to any “Material
Adverse Effect” or other materiality qualification or any similar qualification
contained or incorporated directly or indirectly in such representation or
warranty);
(c)    any breach of any covenant or obligation of Seller set forth in this
Agreement;
(d)    any claim instituted or asserted by the Landlord or any successor thereto
arising out of, related to or in connection with the operation or ownership of
the Business or the Purchased Assets prior to the Closing, including any claim
arising out of, related to or in connection with (i) the use, generation or
disposal of any Hazardous Substances prior to the Closing, whether related to a
violation of Applicable Law, under the Lease or otherwise, including any
obligations in respect of the clean up or remediation of any Hazardous
Substances, or (ii) any obligation to restore the Premises from any condition or
to remove any Alterations (as defined in the Lease), in each case, existing as
of the Closing, whether under Paragraph 11(a) or 13(h) of the Lease or
otherwise, including (A) the Alterations and restoration work described in
Section 2 of Exhibit A of the Assumption of Lease, but excluding (B) (x) the
Alterations and restoration work described in Section 1 of Exhibit A of the
Assumption of Lease and (y) any conditions or Alterations created or made by
Purchaser or any of its Affiliates following the Closing; and
(e)    the Excluded Liabilities.
Section 9.03    Indemnification Obligations of Purchaser. From and after the
Closing, Purchaser shall hold harmless and indemnify each of the Seller
Indemnified Parties from and against, and shall compensate and reimburse each of
the Seller Indemnified Parties for, any Damages which are suffered or incurred
by any of the Seller Indemnified Parties or to which any of the Seller
Indemnified Parties may otherwise become subject (regardless of whether or not
such Damages relate to any third‑party claim) and which arise from or as a
result of, or are connected with:
(a)    any inaccuracy in or breach of any representation or warranty of
Purchaser as of the date of this Agreement (without giving effect to any
materiality qualification or any similar qualification contained or incorporated
directly or indirectly in such representation or warranty);
(b)    any inaccuracy in or breach of any representation or warranty of
Purchaser as if such representation and warranty had been made on and as of the
Closing Date (except for such representations and warranties that address
matters only as of a particular time, which need only be accurate as of such
time) (without giving effect to any materiality qualification or any similar
qualification contained or incorporated directly or indirectly in such
representation or warranty);
(c)    any breach of any covenant or obligation of Purchaser in this Agreement;
(d)    any claim instituted or asserted by the Landlord or any successor thereto
arising out of, related to or in connection with the operation or ownership of
the Business or the Purchased Assets by Purchaser or any of its Affiliates at
the Premises following the Closing, including any claim arising out of, related
to or in connection with (i) the use, generation or disposal of any Hazardous
Substances by Purchaser or any of its Affiliates following the Closing, whether
related to a violation of Applicable Law, under the Lease or otherwise,
including any obligations in respect of the clean up or remediation of any
Hazardous Substances used, generated or disposed by Purchaser or any of its
Affiliates at the Premises following the Closing, or (ii) any obligation to
restore the Premises from any condition or to remove any Alterations (as defined
in the Lease), in each case, created or made by Purchaser or any of its
Affiliates

51



--------------------------------------------------------------------------------



following the Closing, whether under Paragraph 11(a) or 13(h) of the Lease or
otherwise, including the Alterations and restoration work described in Section 1
of Exhibit A of the Assumption of Lease; and
(e)    the Assumed Liabilities.
Section 9.04    Limitations.
(a)    Subject to Section 9.04(c), (i) Seller shall not be required to make any
indemnification payment pursuant to Section 9.02(a) or 9.02(b) until such time
as the aggregate amount of Damages incurred by the Purchaser Indemnified Parties
and (subject to clause (ii) of this paragraph (a)) indemnifiable hereunder
exceeds an amount equal to $210,000 (the “Deductible”) (it being understood that
if the total amount of such Damages exceeds the Deductible, then the Purchaser
Indemnified Parties shall be entitled to be indemnified against and compensated
and reimbursed only for such Damages that are in excess of the Deductible), and
(ii) the Purchaser Indemnified Parties shall not be entitled to indemnification
for any claim pursuant to Section 9.02(a) or 9.02(b) unless the total amount of
all Damages relating to such individual claim or series of related claims
arising out of the same or substantially similar facts and circumstances is at
least $5,000 (for purposes of clarity, in the event any indemnifiable damages
arising from such particular facts or circumstances equal or exceed $5,000, the
Purchaser Indemnified Parties shall be entitled to indemnification for the full
amount of such Damages (subject to clause (i) of this paragraph (a)) arising
from such claim.
(b)    Subject to Section 9.04(c), the maximum liability of Seller under
Sections 9.02(a) and 9.02(b) shall be equal to $2,200,000.
(c)    The limitations set forth in Section 9.04(a) and 9.04(b) shall not apply
to any claim for indemnification made pursuant to Section 9.02(a) or 9.02(b), in
each case, to the extent such claim arises from or is a result of (i) any breach
of a Seller Fundamental Representation or (ii) any fraud or intentional breach
by Seller or any of its Representatives (regardless of whether such actions have
been authorized) of any representation or warranty made by Seller in this
Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
absent fraud or intentional misrepresentation, Seller shall not have any
liability for Damages pursuant to Section 9.02(a) or 9.02(b) in excess of the
amounts actually received by Seller from Purchaser pursuant to this Agreement.
(e)    The amount of any Damages for which indemnification is provided for under
this Agreement shall be reduced by any insurance proceeds or other amounts
actually recovered (net of all deductibles, co-payments, retro-premium
obligations and premium increases attributable thereto and all costs of
collection of any such insurance proceeds) by the Indemnified Party with respect
to such Damages. To the extent such proceeds or amounts are recovered or
realized after an Indemnifying Party makes an indemnification payment hereunder
with respect to such Damages, the Indemnified Party shall promptly remit such
amounts to the Indemnifying Party. Each Indemnified Party shall use commercially
reasonable efforts to mitigate all Damages; provided, however, that no
Indemnified Party shall be required to make or pursue any claims for insurance
and/or other payments available from third parties with respect to Damages for
which it seeks indemnification hereunder.
(f)    Except in the case of fraud or willful or intentional misrepresentation,
the indemnification provisions contained in this Article 9 are intended to
provide the sole and exclusive remedy following the Closing as to all Damages
any Indemnified Party may incur arising from or relating to this Agreement or
the Transactions (it being understood that nothing in this Section 9.04(f) or
elsewhere in this Agreement

52



--------------------------------------------------------------------------------



shall affect the parties’ rights to specific performance or other equitable
remedies with respect to the covenants referred to in this Agreement or to be
performed after the Closing.
Section 9.05    Claims and Procedures.
(a)    If at any time prior to the expiration of the applicable survival period
set forth in Section 9.01(a), Purchaser or Seller, as applicable, determines in
good faith that a Purchaser Indemnified Party or Seller Indemnified Party, as
applicable, has a bona fide claim for indemnification pursuant to this
Article 9, Purchaser or Seller, as applicable, may deliver to the party
obligated to indemnify under this Article 9, whether Purchaser or Seller, as
applicable (the “Indemnifying Party”), a certificate signed by any officer of
the Indemnified Party (any certificate delivered in accordance with the
provisions of this Section 9.05(a) an “Officer’s Claim Certificate”):
(i)    stating that an Indemnified Party has a claim for indemnification
pursuant to this Article 9;
(ii)    to the extent possible, containing a good faith non-binding, preliminary
estimate of the amount to which such Indemnified Party claims to be entitled to
receive, which shall be the amount of Damages such Indemnified Party claims to
have so incurred or suffered or could reasonably be expected to incur or suffer;
and
(iii)    specifying in reasonable detail (based upon the information then
possessed by Purchaser) the material facts known to the Indemnified Party giving
rise to such claim.
No delay in providing such Officer’s Claim Certificate prior to the applicable
survival period set forth in Section 9.01(a) shall affect an Indemnified Party’s
rights hereunder, unless (and then only to the extent that) the Indemnifying
Party is materially prejudiced thereby.
(b)    At the time of delivery of any Officer’s Claim Certificate by Purchaser
to Seller, a duplicate copy of such Officer’s Claim Certificate shall be
delivered to the Escrow Agent by or on behalf of Purchaser (on behalf of itself
or any other Indemnified Party) if any funds remain in the Escrow Fund.
(c)    If the Indemnifying Party in good faith objects to any claim made in any
Officer’s Claim Certificate, then the Indemnifying Party shall deliver a written
notice (a “Claim Dispute Notice”) to Purchaser or Seller, as applicable, during
the 45-day period commencing upon receipt by the Indemnifying Party of the
Officer’s Claim Certificate. The Claim Dispute Notice shall set forth in
reasonable detail the principal basis for the dispute of any claim made in the
Officer’s Claim Certificate. If the Indemnifying Party does not deliver a Claim
Dispute Notice prior to the expiration of such 45-day period, then (i) each
claim for indemnification set forth in such Officer’s Claim Certificate shall be
deemed to have been conclusively determined in the Indemnified Party’s favor for
purposes of this Article 9 on the terms set forth in the Officer’s Claim
Certificate and, (ii) in the case of a Purchaser Indemnified Party, if cash
remains in the Escrow Fund, then Purchaser may direct the Escrow Agent to
deliver cash from the Escrow Fund to Purchaser in accordance with this Section
9.05.
(d)    If the Indemnifying Party delivers a Claim Dispute Notice, then Purchaser
and Seller shall attempt in good faith to resolve any such objections raised by
the Indemnifying Party in such Claim Dispute Notice. If Purchaser and Seller
agree to a resolution of such objection, then a memorandum setting forth the
matters conclusively determined by Purchaser and Seller shall be prepared and
signed by both parties and, in the case of a claim by a Purchaser Indemnified
Party, if cash remains in the Escrow Fund, promptly

53



--------------------------------------------------------------------------------



delivered to the Escrow Agent directing the Escrow Agent to distribute cash from
the Escrow Fund in accordance with the terms of such memorandum.
(e)    If no such resolution can be reached during the 45-day period following
Purchaser’s or Seller’s, as applicable, receipt of a given Claim Dispute Notice,
then upon the expiration of such 45-day period, either Purchaser or Seller may
bring suit to resolve the objection in accordance with Sections 10.06, 10.07 and
10.08. The decision of the trial court as to the validity and amount of any
claim in such Officer’s Claim Certificate shall be nonappealable, binding and
conclusive upon Purchaser and Seller and, in the case of a claim by a Purchaser
Indemnified Party, Purchaser and Seller shall promptly direct the Escrow Agent
to act in accordance with such decision and distribute cash from the Escrow Fund
in accordance therewith. Judgment upon any award rendered by the trial court may
be entered in any court having jurisdiction.
Section 9.06    Defense of Third-Party Claims. In the event of the assertion of
any Third-Party Claim against an Indemnified Party, the Indemnified Party shall
promptly notify the Indemnifying Party in writing of the existence of such
Third-Party Claim, including, if known, the amount, or if reasonably estimable,
the estimated amount, of the Damages related thereto (a “Third-Party Notice”)
and must deliver copies of any documents served on the Indemnified Party with
respect to the Third-Party Claim; provided, however, that any failure on the
part of an Indemnified Party to so notify an Indemnifying Party shall not limit
any of the obligations of the Indemnifying Party under this Article 9 (except to
the extent such failure materially prejudices the defense of such Proceeding).
(a)    In the case of a Third-Party Claim arising from an Excluded Liability,
the Indemnifying Party shall promptly, and in any event within 30 days after
receiving a Third-Party Notice, assume the defense of such Third-Party Claim at
its own cost and through counsel of its choosing. In the case of a Third-Party
Claim not arising from an Excluded Liability, the Indemnifying Party shall have
the right, upon notice to the Indemnified Party within 30 days after receiving a
Third-Party Notice, to assume and control the defense of such Third-Party Claim
at its own cost and through counsel of its choosing.
(b)    Notwithstanding the foregoing, the Indemnifying Party shall not have the
right to assume or control the defense of any Third-Party Claim unless the
Indemnifying Party acknowledges to the Indemnified Party in writing that it
will, conditioned upon its assumption or control of such Third-Party Claim,
indemnify the Indemnified Party in accordance with the provisions of this
Agreement for such Third-Party Claim; provided, however, that the Indemnifying
Party shall not have the right to assume and control the defense of any
Third-Party Claim if: (i) such Third-Party Claim involves criminal allegations
with respect to the Business or any Purchaser Indemnified Party, (ii) outside
counsel advises the Indemnified Party that there are conflicts of interest
between the Indemnifying Party and the Indemnified Party with respect to the
Third-Party Claim that cannot be waived, (iii) such Third-Party Claim seeks
relief other than monetary damages (except where any non-monetary relief being
sought is merely incidental to a primary claim for monetary damages or would not
reasonably be expected to affect the Business) and/or (iv) such Third-Party
Claim (A) alleges a violation of Applicable Law with respect to the Business,
(B) is instituted or asserted by (i) a Governmental Authority (ii) a Significant
Customer or (iii) the Landlord or any successor thereto with respect to the use,
generation or disposal of any Hazardous Substances or the clean up or
remediation of any Hazardous Substances, or (C) involves any Seller-Owned
Intellectual Property Rights.
(c)    In the event that the Indemnifying Party assumes the defense of a
Third-Party Claim, then the Indemnifying Party shall have the right to
compromise and settle all indemnifiable matters related to Third-Party Claims
which are susceptible to being settled, except to the extent that (i) such
settlement would involve relief other than monetary damages (or would involve
monetary relief in excess of the limits

54



--------------------------------------------------------------------------------



of indemnification set forth herein), or (ii) such settlement does not include
an unconditional release in favor of the Indemnified Party from all liability in
respect of such claim. The Indemnifying Party shall from time to time apprise
the Indemnified Party of the status of the claim, liability or expense and any
resulting suit, proceeding or enforcement action and shall furnish the
Indemnified Party with such documents and information filed or delivered in
connection with such claim, liability or expense as the Indemnified Party may
reasonably request.
(d)    The Indemnified Party shall not admit any liability to any third party in
connection with any matter which is the subject of a Third-Party Notice and
shall cooperate in good faith as may reasonably be requested by the Indemnifying
Party in the defense of such claim at the expense of the Indemnifying Party.
(e)    The Indemnified Party shall at all times have the right to fully
participate in such defense at its own expense directly or through counsel.
(f)    If no notice of intent to defend is given by the Indemnifying Party
within such 30-day period in accordance with Section 9.06(a), the Indemnifying
Party shall cooperate in good faith to make available to the Indemnified Party
any documents and materials in its possession or control that may be reasonably
requested and (ii) the Indemnified Party shall, have the right to compromise or
settle such Third-Party Claim with the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.
Section 9.07    Exercise of Remedies by Indemnified Parties Other Than Purchaser
or Seller. No Purchaser Indemnified Party (other than Purchaser or any successor
thereto or assign thereof) shall be permitted to assert any indemnification
claim or exercise any other remedy under this Agreement unless Purchaser (or any
successor thereto or assign thereof) shall have consented to the assertion of
such indemnification claim or the exercise of such other remedy. No Seller
Indemnified Party (other than Seller or any successor thereto or assign thereof)
shall be permitted to assert any indemnification claim or exercise any other
remedy under this Agreement unless Seller (or any successor thereto or assign
thereof) shall have consented to the assertion of such indemnification claim or
the exercise of such other remedy.
ARTICLE 10.    
MISCELLANEOUS
Section 10.01    Notices. All notices, requests and other communications
required or permitted under, or otherwise made in connection with, this
Agreement, shall be in writing and shall be deemed to have been duly given (a)
when delivered in person, (b) upon confirmation of receipt when transmitted by
facsimile transmission, (c) upon receipt after dispatch by registered or
certified mail, postage prepaid, (d) on the next Business Day if transmitted by
national overnight courier (with confirmation of delivery) or (e) in the case of
notices delivered by Purchaser or Seller in connection with Section 5.01, on the
date delivered if sent by email (with confirmation of delivery), in each case,
addressed as follows:
if to Purchaser, to:
Data Device Corporation
105 Wilbur Place
Bohemia, New York 11716
Attention: Vincent Buffa, President

55



--------------------------------------------------------------------------------



Facsimile No.: (631) 563-5204
Email: vbuffa@ddc-web.com
with a copy to (which shall not constitute notice):
Latham & Watkins LLP    
140 Scott Drive
Menlo Park, California 94025
Attention: Luke J. Bergstrom
Facsimile No.: (650) 463-2600
Email: luke.bergstrom@lw.com
if to Seller, to:
Maxwell Technologies, Inc.
3888 Calle Fortunada
San Diego, CA 92123
Attention: Emily Lough, Corporate Counsel
Facsimile No.: (866) 636-6819
Email: elough@maxwell.com
with a copy to (which shall not constitute notice):
Gunderson Dettmer Stough Velleneuve Franklin & Hachigan, LLP
3570 Carmel Mountain Road, Suite 200
San Diego, CA 92130
Attention: Jeffrey P. Higgins
Facsimile No.: (877) 881-6852
Email: jhiggins@gunder.com
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.
Section 10.01    Remedies Cumulative; Specific Performance. The rights and
remedies of the parties hereto shall be cumulative (and not alternative). The
parties hereto agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions of this Agreement in addition to any other remedy to which
they are entitled to at law or in equity, in each case without the requirement
of posting any bond or other type of security.
Section 10.02    Entire Agreement; Severability; Amendments and Waivers.
(a)    This Agreement and the Confidentiality Agreement constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
(b)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction or other Governmental Authority to be
invalid, void or unenforceable, the remainder

56



--------------------------------------------------------------------------------



of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
(c)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective.
(d)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
Section 10.03    Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement, including all third-party
legal, accounting, financial advisory, consulting or other fees and expenses
incurred in connection with the Transactions, shall be paid by the party
incurring such cost or expense.
Section 10.04    Binding Effect; Benefit; Assignment.
(a)    The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.
(b)    No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Purchaser may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to (i) one or more of its
Affiliates at any time and (ii) after the Effective Time, to any Person;
provided that such transfer or assignment shall not relieve Purchaser of its
obligations hereunder or enlarge, alter or change any obligation of any other
party hereto or due to Purchaser.
Section 10.05    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (including in
respect of the statute of limitations or other limitations period applicable to
any claim, controversy or dispute hereunder), without giving effect to
principles of conflicts of laws that would require the application of the laws
of any other jurisdiction.
Section 10.06    Jurisdiction. The parties hereto agree that any Proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the Transactions shall be brought in any
federal court located in the State of Delaware or any Delaware state court, and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such
Proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such Proceeding in any such court or that any such Proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such
Proceeding may be served on any party anywhere in the world, whether within or
without

57



--------------------------------------------------------------------------------



the jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10.01 shall
be deemed effective service of process on such party.
Section 10.07    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 10.08    Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Agreement.
Section 10.09    Further Assurances; Further Cooperation. Subject to the terms
and conditions hereof, each of the parties agrees to use commercially reasonable
efforts to execute and deliver, or cause to be executed and delivered, all
documents and to take, or cause to be taken, all actions that may be reasonably
necessary or appropriate, in the reasonable opinion of counsel for Seller and
Purchaser, to effectuate the provisions of this Agreement, provided that all
such actions are in accordance with applicable Law. From time to time, whether
at or after the Closing, Seller shall, and shall cause its Subsidiaries to,
execute and deliver such further instruments of conveyance, transfer and
assignment and take such other action, at Purchaser’s sole expense, as Purchaser
may reasonably require to more effectively convey and transfer to Purchaser any
of the Purchased Assets including documentation necessary to permit Purchaser to
record the transfer of the Seller-Owned Intellectual Property with the United
States Patent and Trademark Office or a corresponding office in a foreign
country, and Purchaser will execute and deliver such further instruments and
take such other action, at Seller’s sole expense, as Seller may reasonably
require to more effectively assume the Assumed Liabilities. Upon reasonable
request and during normal business hours, Purchaser and Seller shall cooperate
with each other, and shall cause their respective Representatives and
Subsidiaries to cooperate with each other, after the Closing to ensure the
orderly transition of the Purchased Assets and Assumed Liabilities to Purchaser
and to minimize any disruption to the businesses of Seller and Purchaser that
might result from the Transactions.
Section 10.10    Non-Recourse. All actions, suits, claims and proceedings at law
or in equity, or arbitration or administrative or other proceedings by or before
any Governmental Authority (whether in contract or in tort, in law or in equity)
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be made only against the entities
that are expressly identified as parties hereto.  No Person who is not a named
party to this Agreement, including without limitation any Affiliate or other
Representative of any named party to this Agreement or any of Purchaser’s
financing sources (“Non-Party Affiliates”), shall have any liability (whether in
contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or Affiliates) for any
Liabilities arising under, in connection with or related to this Agreement or
for any claim based on, in respect of, or by reason of this Agreement or its
negotiation or execution; and each party hereto waives and releases all such
Liabilities against any such Non-Party Affiliates.  In the event that any
provision of this Agreement provides that a party hereto shall cause its

58



--------------------------------------------------------------------------------



Affiliates and/or Representatives to take any action (or refrain from taking any
action) or otherwise purports to be binding on such party’s Affiliates and/or
Representatives, such party shall be liable for any breach of such provision by
any such Affiliate or Representative.
Section 10.11    Time is of the Essence. Time is of the essence with respect to
the performance of this Agreement.
[Signature Page Follows]



59



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
MAXWELL TECHNOLOGIES, INC.
By:
         ____/s/ Franz Fink______________
 
Name:
Franz Fink
 
Title:
President and Chief Executive Officer
 
 
 
 
 






[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
DATA DEVICE CORPORATION
By:
         ___/s/ Vincent Buffa____________
 
Name:
Vincent Buffa
 
Title:
President
 
 
 






[Signature Page to Asset Purchase Agreement]

